Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 1 of 70 Page ID #:24




                        EXHIBIT A
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 2 of 70 Page ID #:25




                                                                                                                                                                          siim
                                                 SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                                     (SOLO PARA USO DE LA CORTP
                                        (CITACION JUD1ClAL)
       NOTICE TO DEFENDANT: AUTOZONE WEST, INC., fsce Addilional 1'artics
       (AVISO AL DEMANDADOJ: Ailachmcnt ) .: •                                                                                   COtVFOf:ifVlEp`CORY
                                      "                                                                                            pRfGfIVAL'Ffk.ED," .
                                                                                                                                 5uppriar'Cour.t-of ICa(iforni2
                                                                                                                             .     Ca"unty,of :ltis.Angelias

       YOU ARE BEING SUED BY PLAINTIFF: CONNIE D1ETRICH, an individtta):
                                                                                                                                     OCT 11 Z~ie
       (LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                ~herri R. Carter, ExecuGve Ofticer/Cieik of Court

                                                                                                               By: Isaac Lovo, Deputy
        _.               _.. _..
        NOTICE! You have been sued. Tlie courCniay decide against you without yout being heard'unless'you respond within30 days. Read lhe informalion
        below.
          You have 30 CALENDAR DAYS aRer Ihis summons and legal papers are served on you to file a written response al this court and have a copy
        served on lhe plaintiff. A leller or phone call vvill not prolect you. Your writlen response must be in proper legal rorm if you want the court lo hear your
1       case. There may be a court form that you can use for your response. You can find these court forms and more informafion at the Califoinia Couris
~       Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the ffling fee, ask
        the court clerk f.or a fee waiver form. If you do not file your response on lime, you may lose the case by default, and your wages, money, and property
        may be taken hiitliouC [ufli)er warn{ng from tlie court.
          There are._qt(i~T;l~galtCquirefrieffis: You'ittay.Nanl to call an attorney righl away. If you do nol know an atlorney, you may wanl lo call anatlomey :
~  referral service. 1f you cannol afford an attoriiey, you may be eligible for free Iegai services from a nonprorrl legal serv!ces program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org ), the California Courts Online Self-Help Center
~ (www.courfinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory 6en forwaived fees and
   cosls on any settlement or arbilration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case,l
  iAV1S01 Lo han demandedo. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versibn. Lea la informaci6ri-a
  continuad6n,
      Tiene 30 DIAS DE CALENDAR!O despu6s de que le entreguen esfa citaci6n y papeles lega/es para presentar una respuesta por escrffo en esta
  corte y hacer que se entregue una copia al demandante. Una carta o una I!amada telef6nica no lo protegen. Su respuesta por escrito tiene que eslar .
  en formato Iegal correcfo si desea que procesen su caso en la corte. Es posible que haya un formu/ario que usled puede usar para su respuesfa::
  Puede encontrar estos formularios de la corfe y mbs informaci6n en el Centro de Ayuda de las Cortes de California ltNww:sucorte.ca.gov), en la
  bibliofeca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagarla cuota de presenfaa6n, pida al secretarfo de la corte.
  que le dt un fomrulario de exenddn de pago de cuolas._Si no presenta su respuesta a tiempo, puede perderel caso porincumplimienfo y/a corfe le
  podrd quifar su sueldo, dinero y bienes sin m8s advertencia.
     !-fay Dtros requisilos legales. Es recomendable quellame a un abogade inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de'
  remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtenerservicios lega/es gratuifos de un
  programa de senricios legales sin fines de lucro. Puede encontrar estos grupos sin 6nes de lucro en el silio web de CaGfornia Legal Servfces,
  (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cor(es de:California, fnvw,sucorte.ca.gov) o poniendose en confacto con la corte o el
  colegio de abogados locales. AV1S0: Porley, /a corte fiene derecho a reclamar 1as cuotas y los costos exentos porimponer un gravamen sobre
       cualquier recuperaci6n de $10, 000 6 mas de valor recibide mediante un acuerdo D una concesi6n de arbitrafe.en un caso de derecho civil. Tiene que i
       pagar el gravamen de la corfe arttes de que la corte pueda desechar el caso.
                                             _               —.__.                                      .              ...                        ... .. .... . . .. ..            _.
      The name and addFess of tfie court fs. '                                                                   CASENUnaaeR:
                                                                                                                 rNan~ro de c ' 1                                                    i
      (El nombre y direccion de la corte es):
      Superior Court of California, Counry of Los Angeles                                                                        ~
      1I1 Norlh Hill Street
      LosAngeles, Cill7forilla 90012
      The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
      (EI nombre, 7a direccidn y el nrimero de telefono del abogado del demandanfe, o del demandante que no liene abogado, es):
      Bcnno Ashrafi, WE1TZ & LUXENBERG, P.C.
      1880 Century Park EasL Suitc 700, Los Angcics; CA 90067                                                                                   (310) 247-0921
       ATE.)
      Fecha
                    ~~~ 1 12018             gHERRI R, CARTER
                                                                         (Secretario)
                                                                                      Clerk, k+y
                                                                                      ~Y .S a u~    .                                li y~J
                                                                                                                                                            „ Deputy
                                                                                                                                                                          (A,djunfo)
                                                                                 .
     (For proof of service of fhis summons, use Proof of Service of Summons"(form POS-010))
     (Para prueba de enfrega de esfa citali6n use el formulario Proof of Service of Summons, (POS-010)),
                                       NOTICE TO THE PERSON SERVED: You are served
      IsFALl                           t,Q as an mdividual defendant,
                                      2.       as the person sued under the fictitious name of (specify):

                                                 ~~
                                                   i                           ~ P~ h C~rn:~.n ,`I nc~ i ,r► ct w~~ v
                                             3~J on behalf of (specify).    ~(~ g
                                                                                           ~o Y ~~                                                                                            ~
                                                 under ~ CCP 416.10 (corporatlon)                ~ CCP 416,60 (mtno7
                                                       ~ CCP 416.20 (defunct corporation)        [~ CCP 416.70 (cons      ~eel
                                                       ~ CCP 416.40 (association oi partnership)      CCP 416.90 (alptJhor¢ed persQo                                                     LL

                                                      ~ other (specify):
                                             4 0 by personal delivery on (dale)
                                                                                                                    l;VJ—C~SAY                                             a;
      FormAdoF7cCforMandaloryUu          ^                                    StJMMONS                              j~ llj~~ C~odG~~IProco                                §c12-'0•,db5   ~
        JudioolcocAolCaAm
                 un         lera                                                                                   ~/~/ 1                                          .rn•canLnlocago•
       SUM• 100 lR<~ July 1 7D091                                                                                                                         wnww ooa s rwm e,.lam-




                                                                                                                                                            ~
Case
 l.  2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 3 of 70 Page ID #:26




                                                                                                                                                ..... .,. „..,. : • ..
   .                       _                                                                                                          .:. :.....:SliM-.2~0 •i4:
                                                                                                                       ...... . . ...~.
   ~SHORT TITLE: Dielrich v. Autozone \Vest. inc.. cl al,                                            cnsE r,ur.ioEa:




                                                              INSTRUCTIONS FOR USE
       -► This form may be used as an attachment to any summons if space does nol permit the listing of all parties on the summons.
       --► If this altachmerit is used, insert the following statement in lhe plaintiff or defendant box on Ihe summons: "Addilional Parties
            Attachment form is attached."

        List additional parties (Check only one box. Use a separate page (or each type of party,):;

          [] Plaintiff               ® Defendant Q Cross-Complainanl            u Cross-Defendant


       individually and as successor in interest to CHIEF AUTO PARTS, INC. and a/k/a AUTOZONE, INC.;
       BORGWARNER MORSE TEC LLC as successor by merger to BORG-WARNER CORPORATION;
       HONEYWELL INTERNATIONAL INC., fJk/a and individually and as successor in inleresi lo ALLIED SIGNAL. INC..
       inclividually and tis succcssor in interest to BENDIX CORPORATION:
       KELLY-MOORE PAINT COMPANY INC.:
       MASONEILAN INTERNATIONAL, INC., f/k/a and individually and as successor in interest to MASON-NEILAN
       REGULATOR COMPANY ttnd ANNIN VALVE CO:_
       METALCLAD INSULATION LLC f/k/a METALCLAD INSULATION CORPORATION:
       OWENS-1LLINOIS; INC., individuttlly and as successor in interest to OWENS-ILLINOIS GLASS COMPANY;
       SOCO WEST, INC. f/k/a BRENNTAG WEST. INC. f/Ic/;t SOCO-LYNCH CORPORATION successor in iulerest to WESTERN
       CHEMICAL & MANUFACTURING, CO.:
       THE BOEING COMPANY, individually and as succcssor by inergcr to McDONNELL DOUGLAS CORPORATION, succcssor
       b.,y mcrger with DOUGLAS AIRCRAFT COMPANY;
       THE PEP BOYS — MANNY, MOE & JACK OF CALIFORNIA;
       UNION CARBIDE CORPORATION;
       WESTERN AUTO SUPPLY COMPANY;

       -ind DOES I through 400, inclusivc,




                                                                                                                             Page           I_ of             I -

   Fnrm'RNwplid'ln/Idannalxy'Usr                                                                                                           N'-NrOafAFarmDu.w-
       JuO~ln1 COUn01 Of C7ld0(fiq               ADDITIONAL PARTIES ATTACHMENT
  su►s.MRj IRc *Mu,y a.r_•.rrl                           Attachment to Summons
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 4 of 70 Page ID #:27




                                                                                                                                                                                         r..iih.n'in
    ATTORNEY OR PARTY WITFIOUT ATTORNEY (Name, Stite Fl.nr,µµnbel, untladd/CSS):~~- ~                                                     ~wt•ryj'~J~                      r' Y
       73enno As]trafi, Esq.                             SBN: 24762 3                                                                            Ot?I~iRI ~ ~a
                                                                                                                                                rior:Gourf n'f Cati;
       WE1TZ & LU,YENBERG                                                                                                                    ,Gount •;              ainta:
                                                                                                                                                    y °I t o3'AR#le?last
       1880 Ccntu ry Park East, Suite 700, Los Angeles: CA 90067
              TELEPHONE NO,: (310) 247-0921                              FAX No,: (310) 786-9927
                                                                                                                                                 OCr 112018
    AT70RNEY.FOR;JPl~,l;~))}1nllff. ,.            -.  _                                                    -                                                           U
 ' 9UPERIOR COURT OF CALIFORNIA, COUNTY OF LOS AT~C~7FL.E.'S;
                                                                                                           N                     herti R. Carter, Executive
        STREET ADDRESS. ) I 7 Neril) Hlll Stt'cct
                                                                                                                                                         Offic~r/Clerk of' Court
             rAAILINGADDRESS: III NOrt11 Ht1) Street                                                                                      BY~ ~saae ~.ovo, Depaty
         CITY AND ZIP CODE: LOs Angeles, 90012
           ©RANCH 7JAksL: ~t£ItS1eV.1~Q6S3{ ~OUrt})011$c'"
       CASE rvAME: Dietrich v. Autozone West, Inc., et al,

             CIVIL CASE COVERSHEET                                           Complex Case Designation                      ~ cnsENuraoEn:                            . .. ..
   ~ Unlimited                           Limited
                                                                        0 Counier                ~ Joinder
              (Amount                    (iAmount                                                                               _ JUDGE                        ~                     ~
              demanded                   demanded is                   Filed with first appearance by defendant
              exceeds $25,000)           $25,000 or less)                  (Cal. Rules of Court, rule 3.402)                      p€PT -                  ..                ~:.. ._. .          ...._ .
                                                                             .                          ..      .                ..                   .
                                             {ten)s '►-~i betoiy must be con7pfeled (see instiuctions on pa,qe.2)                            -                                                  _.. -
  1.;Check one box below for the case type Ihat best desctibes this case:
      A uto Tort                                 Contract                                                             Provisionally Complex Civil Litigation
       ~                                                                                                              (Cal Rules ot Court, rules 3.400-3:403)
     l     I                                     ~ Breach ol contracUwarranly (06)
     t 1 Aulo (22)
     0 Uninsured motorisl (46)                   ~ Rule 3.740 collections (09)                                              1' Antitrust/irade regulalion (03)
     Other Pl/PD/WD (Personal In)ury/Property    0 Other collections (09)                                                      Construction delect (10)
     Damag6lyVi'ongful Death}:Tori               Q Insurance coverage (18)                                                   : Mass lort (40)
     ®_:{cyli;e5l6s (04)                         ~ Other conlracl (37)                                                 i    i` Securilies litigation (28)
          >
        ~    Product liability (24)              Real Properly                                                        1. i.': EnvironmentallCoxic lorl (30)
        U Medical malpraclice (45)                                   ~ Eminent domain/Inverse                         ~. Ip,5,'ilydn4t;Coticraje elaims arising;ltorttihe
        ~ Other PI/PD/WD (23)                                          condemnalion (14)                                   "> abaue;list;=il,prQvisionallycomplex'sascs
                                                                   Q Wronglul eviction (33)                                     types (41)
        Non-PI/PDlWD (Other) Tort
                                                                                                                       Enlorcement o1 Judgment
        ~ Business tort/unfair business practice (07)              +~ ~her real property (26)
                                                      Unlawful Detalner                                                0 Enforcement o(,judgmenl (20)
        ~ Civil righls (08)
        ~ Defamation (13)                             0 Commercial (31)                                                Miscellaneous Civil Complalnt
        ~ Fraud (16)                                  0 Residential (32)                                               ~- RICO (27)
        0 Intellectual property (19)                  ~ Drugs (38)                                                     ~; Olher cbmplaint (not specitied above) (42)
       .0 Proiessionat negligence (25)                Judicial Review                                                  Miscellaneous, Civil Petition
        ~ Olher non-PI/PD/WD lort ()  35              ~ Asset Iorfeiiure (05)                                          ~ Partnership and corporate govemance (21)
        Empioyment                                    ~ Pelilion re: arbitration award ( l i)                                Other pelition (not specilied above) (43)
        Q wrongful lerminalion (36)                                  0 Writ of mandate (02)
                                                                                                      .                                                                                                 '
        ~ OtherempJGymeirli(15)                                              Olheritfdieial reylew 39): .
  L.     11115 Gd5e `:L"+,1 t15       L_! la n-t            wtnNtcn unvc, ,wo --w ... ,,,.. ....,,,.,,,,.,. ......... .,. ~ ........ .. ..... ........ ............._..,...._......_
        factors requiring exceptional judicial management:                                      _
        a- ® Large number of separalely represented parties                                d.        Large numberof witnesses
        b. ® Extensive motion practice raising difficult or novel                          e.        Coordination with related actions pending in one or more courts                                        tj
                issues that will be time-consuming lo resofve                                        in other counties, states, or couniries, or in a federal court
        c.          Substantiai amount of documentary evidence                             f.        Substantial postjudgment judicial supervision

  3.    Remedies sought (check all that apply): a.® monetary b.                                    nonmonelary; declaralory or injunctive relief                         c• [Xlpunitive
  4, Number of causes of action (specily):
  5. This case E] is       ® is not a ctass action "suit.
  6e 11 there are any known related cases, file and serve a notice of relaled case. (You may use tp ?~

  Date: October 11. 2018
  13cnrt~i~l~slj" ,      ~                  . __.                                                                                                                                    ,              .
         -      -                 IrrrEnR~PRa,Tr-r,1R+El~                                             -              (tiKsb7A ..yREQr:PArrl~t.f3R~ATTORNEY QR:PAI,iTY

   . Plaintiff must file lhis cover sheet with the tirst paper filed in the action or proceeding (excepl small claims cases or cases liled
      under the Probale Code, Family Code, or Welfare and Institutions Code), (Cal. Rules ol Court, rule 3.220.) Failure to lile may result
      in sanclions.
   • File this cover sheet in addition to any cover sheet required by local ceurt rule.
   • If lhis case is complex under rule 3.400 et seq, of the Calilornia Rules ol Courl, you must serve a copy ot this cover sheet on ali
      other parties to the action or proceeding.
                                                                                                                                         y:
   • Unless lhis is a colleclions case under rule 3.740 or a complex case, this cover sheet wili be used for slatistical purposes on.lt~., <lea
  _...>.._ _ ....
                                                                                                                            -       CaI,R„I,«Sol('Sfuti- Ys2.30.0220.0-e00-3n07 ~:7zC'~,
  FotmAdopledlorrvllndatoryUSe                                       CIVIL CASE CCIVER S}iEET                                             Cai. Stnndatds ol Judiclal Admi msuauon, std. 3,10
    Judici~l Councd or COhlotm~                                                                                                                                             www.courtnlp.ca.gov
     CM-OIOIRev,July 1,20071
                                                                                                                                                                   wp~Uaw Doc 6 Form Uu;ttler
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 5 of 70 Page ID #:28




                                                                                                                                                        CM-010
                                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civi! Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet- In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific lype of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
  To Parties in Rule 3.740 Collectlons Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
  owed in a sum stated to be certa)n that is not more than .$25,000, exclusive of interest and allorney's fees, arising from a transaclion in
  which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
  damages, (2) punitive damages, (3) recovery of real properly, (4) recovery of personal property, or (5) a prejudgment writ of
  attachinent. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
  time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
  To Parties in Complex Cases. In complex cases only, parties must also use Ihe Civil Case Cover Sheet to designate whether the
  case is complex. If a plaintiff believes the case is complex under rule 3.400 of lhe California Rules of. Courl, this must be indicated by
  completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as compfex, the cover sheet must be served with the
  complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
  plaintifPs designation, a counter-designation that the case is no( complex, or, if the plaintiff has made no designation, a designation that
  the Case IS complex.                                           CASE TVPES AND EXAMPLES
  Auto Tort                                          Contract                                                    Provisionally Complex Civil Litigation (Cal.
        Auto (22)-Personal Injury/Property                Breach of Contract/Warranty (06)                       Rules ot Court Rules 3.400-3.403)
            Damage/Wrorigful Death                            Breach of RenlaVLease                                   AnlilruslflYade'Hegulatforr(03)
                                                                     Contract (nor unlawttd detafner                  Cbnslr`urtion Dclecf:(10)
       Uninsured Motorist (46) (il Ihc
                                                                        ur ,vicnghrlrviclr'orr)                       Claims Involving'Mass Toli.(40)
           c:ise involves in uninsuied
                                                               Conliacl:'Warranly Breach-Seller                       Securities Liligation (28)
           morbrisf clairrl subject to
                                                                   Plainlill (not lreud o( negligence)               Environmentallfoxic Tort (30)
           arbitrafion, checJc this if_e_ m
           insfead olAuto)                                    Negligent Bieach of ConitacV.                          Insurance Coverage Claims
                                                                   Warranly                                              (arising lrom provisionally complex
  OtFier PIlPDlW D(Pcrsonal fnjury/
                                                              Olher Breach al ContracVWarranty                           case type listed above). (41,)
  Property Damage/Wrorigful Dealh)
                                                          Collactions (a.g., rnoney owed, open                    Eniorcement o1 Judgment
  Tort
                                                              book accounls) (09)                                    Enforcement of Judgment (20)
       Asbestos (61)
                                                              Colleclion Case-Seller Plainlifj                           Abstract of:Judgment (Oul of
          Astieslos Properly Damage                                                                                           Counly)
          Asbes(os Personal lniury/                           Olhcr Promissory Note/Collections
                                                                     CaEt                                                 Contessidn of Judgment (non-
                  N(ronpful fJealh                        Insurance, Coverane (not provisionally                               domesfic relations)
        f'ioduct Llabilily (nof asbestos or
                                                              cornplex) (18)                                              Sister State Judgment
          loxiclenvirnnmenla/) (2•1)
       Medical Malpraclfce (45)"                               Aulo Subrogalion                                           Adminislrative Agency Award
                                                               Olher Coverage                                                 (not unpaid taxes)
            Medical Malpracliiie-
                Physicians 8 Surgeons                     Olher Conlract (37)                                             Peiilion/Ceriification of Entry of
                                                              Conlraclual Fr,~ud                                             Juqgmenl on,Unpaid Taxes
            Olhqr Prolessional Health Care
                                                            Olher Conlrara Dispule                                        011ter Enlorcement df Judgment
                 Malpraclica                                                                                                  Case"
       Oitier PI/PD/WD (23)                          Reaf Properly
                                                          Eminenf Domain;lmerse                                   Miscellaneous Civfl Complaint
            Premises Liabilily (e.g., slip
                                                             Condemnation f 14)                                       RICO (271
                 arid fall)
                                                          Wrongful Evfcuon (:SJI                                      ORier Complafni (not specflfed
            Infentional Bodily InjurylPD/WD                                                                              abovq) (412)
                 (e.g„ assaull, vandalism)                Olher Real Properly (e.g,, cuie! Gtb2) ( u)                     DeclCu,alory fleliel Oltly
            Intenlional Infliction of                         Wril of Possessiai ul ftectl Pr;porly                       Injunclive,ycliel Otiiy (nnn>
                  Emotional Distress                          Morigage Foreclosurc.                                            harassrncnQ
           Negligenl Infliction of                            Quiet Title                                                 Mechanics Lien
                 Emoiional Distress                           Olher Real Ploperty (noJ eminent                            Opi;;r- Commercial Com ltinl
           Other PI(PDN+/D                                    dornnin, lanrilo+d=tc+oanl, or                                   ( 1;e (non-lort/nort pornPlez)
  Non-PI/PD/VJD (Other) Tor(                                  torcclosrir ?
                                                                                                                          Olher Civil Complafnt
      Business TorUUnfair Business                   Unlawful Detainer                                                        (non•torl/noh-comptex)
         Practice (07)                                   Commercial (31)
                                                                                                                  Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,                 Residential (32)                                            P;triner hip..,Jntt Corpor.;rle
          lalse arrest) (rTof cfvil                      Dru(Is (38) (il )he t:asr invol:•is iilcg:il                     (:ovcrn;,ncq (21)
          !t;)r„sS.qter%!) (03)                               iirrrJi, choi:h t71'5 ilcrn; Jttren~ ise,              CIhCr Pc-Iilion (riot ::pec;Gcd
      Defamation (e.g_ slaiider, libel)                       rc%ur.t as r:u:nrnitrr,•i;tJ;;: pe:;irit•+,fial)            obove) (a3)
           (13)                                      Judicial Review                                                      Civrl Harassmenl
      Fritud (i(i)                                       Assel l-orlod-wn: (()'-i)                                        W,rlkpl,rre Vipfrtnce
       InlellCclual PI'Op^_ity (19)                       PClitirn, Rc r\rb~l:;dion Arreid f 1 I l                        LlccriDcl:l~"denr Anult
       Pr01e;:,lonal Ncgligence (25)                      W..I nl la•fai,dal(: (021                                            r\buse
           LegRl f0alpraclicc                                  iNnl-q<:m n, i ilr, c 6:lan<!zfau:c                        El::clirn Coniral
           Ulher Prolessiunal M;duraclice                      1Nnl- ^rtanilctnu+: an Llnnileri C;r'nrrt                  Petllion lor` N In,e Climige
              (nor medic. ?t or+c~;al)                               :,c;c 4:1n11 +                                       Pelilion lor Rclief Frorn Lale
     Other Non-PUPD%WD Tort (35)                              Wril--0ther Limiled Coui1 Case                                  Claim
  EmpJoymcrtt                                                     licvie"                                                 Olher Civil Pelilion
     Wrongful Tcrn~inalion (36)                           Olher JuUtci:,l Re:•rew (39)
     Other Lmploymenl (15)                                    R,,i.,n v, ,,I Hcollh Olticer Order
                                                              Nolice ot Appeal-Labor
                                                                  Commissioner Aopenl5,_--. ~_______
  CN1-0101Rry Juiy 1.2007J                                                                                                                                 P.9.ZorZ
                                                          CIVIL CASE COVER SHEET
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 6 of 70 Page ID #:29




        sr+oRTnne Dietrich v. Aulozone West. )nc.                                                               CASE NUMBER




                                    CIVIL CASE COVER SHEET ADDENDUM AND
                                            STATEMENT OF LOCATION
                     (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
         .      _._._.   _.
                        or is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.
                   This fm                                                                                                    .
        ~~.                   _                                                                                                                                         l


             Step 1: After cornpleting the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                       Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

    ~
             Step 2: In Column B, check the box for the type of action that best describes the nature of the case.
    ~

    ~        Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                       chosen.
                                                                                                                                                                            I
                                                  Applicable Reasons for Choosing Court Filing Location (Column C)

    1. Class actions must be filed in lhe Slanley Mosk Courthouse, Cenlral District.           7„Location where pelilioner resides.

    2. Pennisslve riling in cenlral district.                                                  B. Location wherein defendanl/respondent functions wholly.

    3. Location where cause of acllon arose.                                                   9. Location where one or more of the parties reside.

    4. Mandalory personal Injury rrling in Norih Districl.                                   10, Location of Labor Comrrtissioner Office.
                                                                                             11. Mandatory filing location (Hub Cases - unlawful detainer, limited
    S. Location where performance required or defendant resides.
                                                                                             non-collection, limited collection, or personal injury).
    6. Location of propeny or permanently garaged vehicle.




                                       A.                                                           s                                                         C .
                         Civil Case Cover Sheet                                               Type of Action                                      Applicable Reasons-
                              Category No.                                                   (Check only one)                                      See Step 3 Above
                   ; .   .
                   ~                Au10 (22)             ❑   A7100 Molor Vehicle - Personal Injury/Property Damage/Wrongful Death                1, 4, 11


                         Uninsured Molorist (46)          ❑   A7110 Personal Injury/Properly DamageNdrongful Dealh - Uninsured Molorist : 1, 4, 11


                                                          ❑   A6070 Asbeslos Property Damage
                                  Asbestos (04)
                                                          m   A7221 Asbeslos - Personal Injury/Wrongful Dealh
1
                             Product Liability (24)       ❑   A7260 Product Liabilily (nol asbeslos or loxic/environmenlal)                       1, 4, 11


                                                          ❑   A7210 Medical Malpractice - Physicians 8 Surgeons                                   1, 4, 11
                         Medical Malpraclice (45)
                                                          ❑   A7240 Other Professional Health Care Malpractice                                    1, 4, t 1


                                                          ❑   A7250 Premises Liability (e,g , slip and fall)
                                                                                                                                                  1. 4. 11
                               Olher Personal
                               Injury Property            ❑   A7230 Intentional Bodily Injury/Propeny DamageNVrongful Death (e g„                 1 4 11
        =                                                           assault, vandalism, elc.)
        O p                   Damage Wrongful
                                 Death (23)               O   A7270 Inlenlional Infliction of Emolional Dislress
                                                                                                                                                  1' 4 ' 11

                                                          ❑   A7220 Olher Personal Injury/Properly DamagelWrongful Dealh




        LACIV 109 (Rev 2116)                            CIVIL CASE COVER SHEET ADDENDUM                                                       Local Ruie 2.3
        LASC Approved 03-04                                   AND STATEMENT OF LOCATION                                                          Page 1 of 4
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 7 of 70 Page ID #:30




 SHORT TITLE DICIric11 V. A1r10'Lo11C Wc51. )]lc,                                                                           r'~.ASE 61UM8ER

          .. .                                      ._            :         ....      :....:   _       . . .....
                                                                                                             .. .. . _ . ...
                                                                                                                          ... .             .        . _. ....... . ... . . .               . ..    . .           .      ... ...   . : -....
                                  A                                                                        B                                                                                                             C Applicable
                      Civil Case Cover Sheet                                                        Type of Aclion                                                                                                    Reasons - See Slep 3
                           Category No.                                                            (Checlt only one)                                                                                                        Above


                         Business Tort (07)              ❑     A6029 Other Commercial/BusinessTort (not fraudlbreach of contract)                                                                                     1, 2, 3
                                                                                              _.._:    _... _

    d~                    Clvil Rlghts (08)              ❑     A6005 Civil Righls/Discrimination                                                                                                                      1, 2, 3
    aL                                                                         ..                                               .                                               .......,.          ,,_,..,
          ~,
   a~                     Defamation (13)                ❑     A6010 Defamation (slanderllibel)                                                                                                                       1, 2, 3


   -      c                  Fraud (16)                  ❑     A6013 Fraud (no coniract)                                                                                                                              1, 2, 3
    _                                                                    _         ..              .    ..             ..... _ ..: .. ...... .. .._.,..._. _.-_... _ .. : . . . . ,:: .                                                   .. .....
   w~                                                    ❑     A6017 Legal IVlalpraclice                                                                                                                              1, 2, 3
     ~             Professional Negligence (25)
   ~
   ~E                                                    ❑     A6050 Other Professional Malprac(ice (not rnedical or legal)                                                                                           1, 2, 3

                                                                                                                                                                                            _ . .._ ....
   z o
                             Other (35)              ~ ❑       A6025 Olher Non-Personal Injury/Property Damage tott                                                                                                   1, 2, 3


     ~              Wrongful Termination (36)            ❑     A6037 Wrongful Termination                                                                                                                             123
     ~                                                                                                                                                    ...-=:.......:_--.
     ~                                                                                                                .; _ ...... ....... ........
     o                                                   ❑     A6024 Other Employment Complaint Case                                                                                                                  1, 2, 3
     a                Other Employmenl (15)
     )_                                                  ❑     A6109 Labor Commissioner Appeals                                                                                                                       10
     w
                                                         ❑     A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful                                                                               2,5
                                                                     eviction)
                   Breach of Contract/ Warranty                                                                                                                                                                       2,5
                               (06)                      ❑     A6008 Conlractarranty
                                                                             /W      Breach -Seller Plaintiff (no fraudlnegligence)
                         (nol insurance)                                                                                                                                                                              1 ' 2' S
                                                         ❑     A6019 Negligent Breach of ContractNVarranty (no fraud)
                                                                                                                                                                                                                      1, 2, 5
                                                         ❑     A6028 Other Breach of ContractMlarranty (not fraud or negligence)
                                                                                      ...
     ~                                                   ❑     A6002 Collections Case-Seller Plaintiff
                          Collectfons (09)
     ~                                                   ❑     A6012 Other Promissory Note/Colleclions Case                                                                                                           5.11
     0
     V'                                                  ❑     A6034 Collections'Case-Purchased Debt (Charged Off Consumer Debt                                                                                       5, 6, 11
                                                                      Purchased on or aRer January.1.:20141: -..... ._ .,.- ..

                     Insurance Coverage (18)             ❑     A6015 Insurance Coyerage (not complex)                                                                                                                 1, 2, 5, 8
                                                                                               _                                         --
                                                                                                                                          --,- .
                                                         ❑     A6009 Contractual Fraud                                                                                                                                1, 2, 3, 5

                        Other Conlract (37)              ❑     A6031 Tortious interference                                                                                                                            1, 2, 3, 5

                                                         ❑     A6027 Other Conlract Dispute(not breachlinsurance/fraudlnegligence)                                                                                    1, 2, 3, 8, 9


         Eminenl Domainllnverse                                A7300 Eminent Domain/Condemnation                                      Number o( parcels                                                               2,6
           Condemnation (14)                             ❑
     ~                                                                              ---                                     ,                                            -                                   ..                                      ...
     T-1
     d    Wrongful Eviclion (33)                         ❑     A6023 Wrongful Eviction Case                                                                                                                     2.6
     n                                                                         .. . .... .... .                    ....,. :,..:.....,                                                                        .. .... .
     o-
     n-
                                                         f~    A6018 Mortgage Foreclosure                                                                                                                             2,5
     75
     ar
     ~               Other Real Property (26)            L`t   A6032 Quiet Title                                                                                                                                      2,13

                                                         .❑    A6060 Other Real Property (not eminent domain, landlordltenant. foreclosure)                                                                           2,6


                  Urnlavirril Delalner-Commercial                                                                                                 6,11
                                                      ❑ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)

     c
     ;?
                      __-....»-(31)...:......_._..._.._.....,.a_-_.:~_w-~..:,«.
                 Unlawful Detainer-Residential
                                                                                                                                   .~._..~.,,~...

                                                      ❑ A6020 Unlawful Detainer-Residential (not drugs or wrongful evictlon)                      6, 11
     p           -          13~ ~-._........_._.... ,_,..,,   .:,..._._.,._.._._._._...._, - _ _...------.-_........_....__~~._.-.
     ~                  Unlaovful Detainer-                                                                                                                                                                           2, 6, 11
                                                         ❑     A6020F Unlawful Detainer-Posf-Foreclosure
     ~                 Posl-Foreclosure (34)
     7E                                                                                                                                                                                                               2, 6, 11
                      lawful Detainer-Drucs (38)         ❑     A6022 Unlawful Delainer-Drugs
                 F


  LACIv 109 (Rev 2/16)                              C1VIL CASE COVER SHEET ADDENDUM                                                                                                                        Local Rule 2 3

  LASC Approved 03-04                                  AND STATEMENTOF LOCATION                                                                                                                                       Page2of4
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 8 of 70 Page ID #:31




 SHORT7ITLE   Diclricll ic Aulozonc 1Vcst. .lnc.

                                     ._..........._..--.:_...,...         _         __ .                    .             ............. . .__._....._.«~.....~:...,.,,..     .             _-                                                           ......,...-~.,.-..._......-...,-.
                                     a                                                                                                                           g                                                                                      C Applicable
                           Civil Case Cover Sheet                                                                                                  Type of Action                                                                                 Reasons - See Step 3
                                Category No.                                                                                                      (Check only one)                                                                                      Above


                            Asset Forfeilure (05)                     ❑       A6108 Asset Forfeilure Case                                                                                                                                         2, 3, 6


                     Petition re Arbitration (11)                     ❑       A6115 Petition lo Compel/ConfirmNacaleArbitralioh                                                                                                                  2.5
                                                                                                                                                                                                 .            .
                                                                      ❑       A6151 Writ - Administrative Mandamus                                                                                                                               2,8

                           Writ of Mandale (02)                       ❑ A6152 Wril - Mandamus on Limiled Court Case Malter                                                                                                                       2

                                                                      ❑       A6153 Writ - Other Limited Court Case Review                                                                                                                       2


                     Olher Judicial Review (39)                       ❑       A6150 Other Wrif /Judicial Review                                                                                                                                  2.8

                                                               .                           _..,
                   Anlitrusl/Trade Regulation (03)                    ❑       A6003 Antitrust/Trade Regulation                                                                                                                                   1, 2, 8
                                                                                                                                                                                 .....          .. .         ...   ..

                      Conslruction Defect (10)                        ❑       A6007 Construdion Defect                                                                           '                                                               1, 2, 3


                     Claims Involving Mass Tort                                                                                                                                                                                                  1, 2, 8
                                                                      ❑       A6006 Claims Involving Mass Tolt
                                    (40)                                                                                                                                    .
                                                                                                                .
                      Securilies Liligation (28)                      ❑       A6035 Securities Litigation CHse                                                                                                                                   1, 2, 8
               .            ...       ..                        . .            ..... _.__ .. ..___.
                                                                                                _.. _....
                                                                                                     .    ..... .                                              . .
                                                                                                                                                                           ...           ..._          ...              .._.. ...... ..   ..
                                Toxic Tort                                                                                                                                                                                                       1,2.3.8
                                                                      ❑       A6036 Toxic Tort/Environmenlal
                            Environmental (30)

                    Insurance Coverage Claims                                                                                                                                                                                                    1, 2, 5: 8
     a                                                                ❑       A6014 Insurance Coverage/Subrogation (complex case only)
                      from Complex Case (41)
                                                                                                                                                                                                             _ . ..
                                                                      ❑       A6141 Sister State Judgment                                                                                                                                        2, 5, 11:

                                                                      ❑       A6160 Abstract of Judgment                                                                                                                                         2,13

                                                                      ❑       A6107 Confession of Judgment (non-domestic relations):                                                                                                             2,9
                               Enforcement
                             of Judgment (20)                         ❑       A6140 Adminlstretive Agency Award (not unpaid tazes)                                                                                                               2,8

                                                                      ❑       A6114 PelitionlCertificate for Entry of Judgment on Unpaid Tax                                                                                                     2,8

                                                                      ❑       A6112 Other Enforcement o( Judgment Case                                                                                                                           2, 8, 9

                                                                                            . _._...                                                                                              .. ...~ ... _.:...._~_ .
                                 RICO (27)                            ❑       A6033 Racketeering (RICO) Case                                                                                                                                     1, 2, 8
              ..      ..                            .    .                    .   .............,....          ....,.
                                                                                                              ..       ...........
                                                                                                                                                                       <                                ,                                                                                   I
                                                                      ❑       A6030 Declaratory Relief Only                                                                                                                                      1, 2, 8

                                                                      ❑       A6040 Injunclive Relief Only (nol domesliclharassment)                                                                                                             2,8
                         Other Complamts
                     (Not Specified Above) (42)                       ❑       A6011 Other Commercial Complaint Case (non-tort/non-complex)                                                                                                       1, 2, 8

                                                                      ❑       A6000 Other Civil Complaint (non-torl/non-complex)                                                                                                                 1, 2, 8


                      Partnership Corporation                                                                                                                                                                                                    2.8
                                                                      ❑       A6113 Partnership and Corporate Gobernance Case
                         Governance(21)

                                                                      ❑       A6121 Civil Harassment                                                                                                                                             2, 3.9

                                                                      ❑       A6123 Workplace t-larassment                                                                                                                                       2, 3,9

                                                                      ❑       A6124 Elder/DependentAdult Abuse Case                                                                                                                              2, 3, 9
                            Olher Petitions (Not
                           Speciried Above) (43)                      ❑       A6190 Etection Conlesl                                                                                                                                             2

   2E U                                                               ❑       A6110 Petilion for Change of Name/Change of Gender                                                                                                                 2,7
                                                                    ❑         A6170 Petition for Relief from Lale Claim Law                                                                                                                      238
                                                                    ❑         A6100 Olhcr Civil Petilion                                                                                                                                         2, 9




                                                                                           _ ...................._
  LACIv10s (Rev 2/16)                                          CIVIL CASE COVER SHEET ADDENDUM                                                                                                                                                 Local Rule 2 3
  LASC Approved 03-04                                             AND STATEM ENT OF LOCATION                                                                                                                                                     Page 3 of 4
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 9 of 70 Page ID #:32




  SHORTTITIE Dlclrlcli v; Alitozone WCSt- lilc.                                                                 I CAfiENUMBER




 Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
                         type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
                         (No address required for class action cases).

                                                                                            ADDRE55:
        REASON:                                                                             818 W. 71h Slreel
           I,11.1Z2.1'13.f14. -15.fl6.fl7. F8.'.l 9.1110.f111.o


                                          ,.. .. . ....:.....              .. -. ,. A
        cITY:                                                            srnTe' zIQ co:
         Los Angeles                                                 I CA       ' ;90.017


 Step 5: Certification of Assignment: I certify thatthis case is properly filed in the Centrsil
                                                                                       t .:. ,                               ..       District of                t
                         the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E));



                                                                                                                               : .
                                                                                                                         .......r'.
    Dated: Octobcr 11. 2015                                                                                                          .
                                                                                                          „.._. . . . .... .
                                                                                                           (SIGNATl1RE OF ATTORNEYIFILING PARTY)




    PLEASE HAVE THE FOLLOWING ITEMS CONtPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
    COMMENCEYOUR NEW COURTCASE:                                                                                                                                  I

                  1. Original Complaint or Petition.
                  2. If filing a Complaint, a completed Summons form for issuance by the Clerk.

                      3. Civil Case Cover Sheet, Judicial Council form CM-010.

                  4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
                     02/16).

                  5. Payment in full of the filing fee, unless there is court order for waiver, parlial orscheduled payrnents.

                  6. A signed order~;~pcihting I.h.'i~:Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
                     minor under 18 yerir3 of agesviil be required by Court in•:order to issue a summons.

                  7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheel and this addendum
                     must be served along with the summons and complaint, or other initiating pleading in the case.




  . ...............              ...                      _ ....... _.
   LACw 109 tRev 2n61                                               CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2 3
   LASC Approved 03-04                                                      AND STATEMENT OF LOCATION                                              Page 4 of 4
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 10 of 70 Page ID #:33




         1      Benno Ashrafi, Esq. (CSBN 247623)
                Marc Willick, Esq. (CSBN 175379)                           CONFOFiN1ED COPY
         2                                                                   ORIGINAL FILED
                WEITZ & LUXENBERG, P.C.                                     Superior Court of California
                                                                              County of Los Anpeles
         3      1880 Century Park East, Suite 700
                Los Angeles, California 90067                                    oCT 112016
         4      Tel.: (310) 247-092I
                                                                    Sherri R, Carier, Execulive Ofhcer/Clerk of coun
                Fax: (310) 786-9927
         5                                                                   By: Isaac Lovo, Deputy

         6       Attorneys for Plaintiff
         7

                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                           FOR THE COUNTY OF LOS ANGELES


                CONNIE DIETRICH, an individual;             :I CASE NO:
        ll

a° wm 12                     Plaintiff,
Way~~
m       13         V.
Xi~<U
~o3aN 14
J w3~w
~
N° w~
                 AUTOZONE WEST, INC., individually           PLAINTIFF'S COMPLAINT FOR
   ° 15          and as successor in interest to CHIEF       DAMAGES                                                   I
3 -
                 AUTO PARTS, INC. and a/k/a
     16
                 AUTOZONE, INC.;                              X. NEGLIGENCE
        17       BORGWARNER MORSE TEC LLC .as                 2. BREACH OF EXPRESS AND
                 successor by merger to BORG-WARNER              IMPLIED WARRANTIES
        18     ' CORPORATION;
                 IIONEYWELL INTERNATIONAL                     3. STRICT LIABILITY
        19
                 INC., f/k/a and individualIy and as          4. PREMISES OWNER/
        20       siuccessor in interest to ALLIED SIGNAL,        CONTRACTOR LIABILITY
                 INC., individually and as successor in
        2]                                                   DEMAND FOR ,IURY TRIAL
                 interest to BENDIX CORPORATION;                                                                       I
        22       KELLY-MOORE PAINT COMPANY
                 INC.;
        23       MASONEILAN INTERNATIONAL,
        24
                 INC., f/lc/a and inclividually arid as
                 successor in iiiterest to MASON-NEILAN
        25       REGULATOIZ COMPANY anci AiVNIN
                VALVI: CO.;
        26
                METALCLAD 1NSULATION LLC f/k/a ,
        27      METALCLAD INSULAT70N
                CORPORATION;
        28 ~    OWENS-ILLINOIS. INC., individuallv


                                                 PLAINTIrr'S CUMPLAIN"T
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 11 of 70 Page ID #:34




           aJicl as successor in interest to OWENS-
     1
           ILLINOIS GLASS COMPANY;
     2     SOCO WEST, TNC. f/k/a BRENNTAG
           WEST, INC. f/k/a SOCO-LYNCH
     3     CORPORATION successor in interest to
     4
           WESTERN CHEMICAL &
           MANUFACTURING, CO.;
     5     THE BOEING COMPANY, individually
           and as successor by merger to
     6
           McDONNELL DOUGLAS
     7     CORPORATION, successor by merger
           with DOUGLAS AIRCRAFT COMPANY; I
     8     THE PEP BOYS — MANNY, MOE &
     9
           JACK OF CALIFORNIA;
           UNION CARBIDE CORPORATION;
    10     WESTERN AUTO SUPPLY
           COMPANY;                                 ~
    11 '

           and DOES 1 through 400, inclusive,

                                 Defendants.


                  COMES NOW, Plaintiff CONNIE DIETRICH for causes of action against

    16     defendants and DOES 1 through 400, and each of tliem, inclusive, who files this Complaint

    17   1. and alleges as follows:

    18'                                    GENERAL_ADLEGATIONS

    19            I.     The tnte names and/or capacities, whether individual, coi-porate, partnership,

    20 I associate, governniental, or othei-wise, of defendant DOES 1 thi-ougli 400, inclusive, are             O


    21     unknown to plaintiff at this ti>ne, who thei-efore sue said defendants by sucll fictitious nanies.

    22     Plaintiff is inforined and believes, and thereon alleges, that each defe►idant designated hei-ein

    23     as a DOE caused injuries and dalnages pi-oximately thereby to plaintiff as hei-einafter

    24     alleged; and that each DOE defendant is liable to the plaintiff for tlhe acts and oniissions

   25      alleged herein below, and the resulting injuries to plaintiff; and damages sustained by the

   26      plaintiff. Plaintiff will amend this complaint to allege the ti-ue names and capacities of said '
   27      DOE defendants when that same is ascertained.
    28 I          2.     Plaintiff is infoi-med and believes, and thereon alleges, that at all times herein

                                                                     -~-
                                                 __...........__.__~__.___. ..,......~o....~,,.._M.... _
                                               PLAINTIFP°S COMPLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 12 of 70 Page ID #:35




     1      I mentioned, each of the defendants and each of the DOE defendants were the agent, sei-vant,

     2          employee and/or joint venturer of the otlier co-defendants and otlier DOE defendants, and

     3          each of them, and at all said tinies, each defendant and eacli DOE defendant was acting in

     4          the full course, scope and authority of said agency, service, employnient and/or joint venture.

     5                 3.      Plaintiff is inforined and believes, and thereon alleges, that all times mentioned

     6          herein, defendants and DOES 1 through 400, and each of tliem, inclusive, were also known

     7          as, fonnerly known as and/or wei-e the successors and/or predecessors in

            ~
                interest/busine_ss/product line/or a portion tliereof, assigns, a parent, a subsidiary (wholly or

     9`         partially owned by, or the whole or partial owner), affiliate, partner, co-venttu-ei-, merged
    10          coinpany, alter egos, agents, equitable trustees and/or fiduciaries of and/or were ineinbers in
    11 •.       an entity or entities engaged in the funding, researching, studying, manufacturing,
                fabricating, designing, developing, labeling, assembling, distributing, supplying, leasing,
                buying, offering for sale, selling, inspecting, servicing, repairing, installing, demolislling,.
                contracting for installation, contracting others to install, repairing, inarketing, warranting,
                rebranding, manufacturing for others, packaging and advertising a certain substance, the
    16          generic naine of- wliich is asbestos, and/or otlier products, components and asseinblies

    17          containing said substance (hereafter "alternate entities"). Defendants and DOES 1 through
    18          400, and each of thern, inclusive, are liable for the acts, omissions and toi-tious conduct of its '.
    19          successors and/or predecessors in interest/business/product line/or a portion thereof, assigns,

    20          parent, subsidiary, affiliate, partner, co-venturer, merged company, alter ego, agent, equitable
    21          ti-ustee, fiduciary and/or its alternate entities in that defendants and DOES 1 through 400, and',

    22          each of thein, inclusive, enjoys the goodwill originally attached to each sucla alternate entity, ~
    23          acquired the assets or product line (or portion thereof), and that there has been a virtual
                                                                                                                       i
    24          destruction of plaintiff remedy against each sLlch altei-nate entity, and in that each suclh i

    25          defendant has the ability to assume the risk spreading ►-ole of each such alternate entity.

    26                 4.     Plaintiff is infoi-meci and believes, and tliereon alleges, that at all tirnes lierein

    27          mentioned, that defendants and DOES 1 thi-ough 400, and each of them, inclusive, wei-e and

    28 '        are corporations organized and existing uncler the laws of the State of Califo►-nia or the laws

                                                               =3-
                                                                 .. ...... __._ ..... --- .........~
                                                  y PLnlNTIFF'S COMPLNNI-
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 13 of 70 Page ID #:36




     1      of some state or foreign jurisdiction; that each of the said defendants and DOE clefendants

     2      were and are authorized to do and are doing business in the State of California and regLularly

     3      conducted business in the County of Los Angeles; and that cei-taiii defendalits and DOES

     4      designate or have maintained principle places of business in the County of Los Angeles.

     5             5.     Although the plai.ntiff may have been employed by defendant at the time of liis

    6       exposure to the defendant's asbestos-containing products (and to other asbestos-containing

    7       products), or to asbestos by vii-tue of defendant's failure to protect from asbestos, each

    8       defendant lacked workers' compensation insurance coverage during tlie years that the !

    9 ;.    plaintiff was exposed, U.aving failed to secure the payment of workers' compensation tlirough

    10' mandated insurance or self-insurance coverage. In addition, the plaintiffls exposLlre to the
    11      defendant's asbestos-containing products (and to other asbestos-containing products), or to

            asbestos by virtue of defendant's failure to protect from asbestos, did not arise out of the

            plaintiff's einployment, as the defendant lacked the right to control the manner or means of

            the plaintiff's work duties. Finally, the plaintiff was exposed to asbestos-containing products

           : that the defendant inanufactured for sale to the general public, and which tlie plaintiff only            1
    16      ineidentally used during the course of his work duties.

   17              6.     Defendants placed their names; logos, and trademarks on asbestos products as

    18 : well as put out as their own asbestos products >nanufactured by others so as to be an apparent
   19       rnanufacturer and liable as the manufacturer.

   20 `            7.     Plaintiff CONNIE DIETRICH was exposed ff-oni take-home and household .

   21       exposures as well as bystander exposures by and fi•om the work of her liLlsband Paul Dietricli

   22       and father Melvin Beachler, fi•om approximately 1948 to 1979, who at various locations,

   23       including within the State of Califoi•nia, used, handled or was otherwise exposed to asbestos,

   24       asbestos containing procltfets and/or prodticts desigiied to be used in association with

   25 ! asbestos products of, and/or pl'odLlcts that ci•eated an asbestos lhazard, and/oi- safety
   26 '     equipment intended to block the entry of asbestos fibers, and/or by vii-tue of the creation of
   27      asbestos dust and failure to protect fi-om asbestos dust, and/or on or aboLut the premises of

   28      and by, defendants and DOES I througb 400, and each of them, inclusive; ineluding:
                                                                          .4_
                                                  _ ................................................................
                                               PLAINTIFFS C01vif'LA1NI'
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 14 of 70 Page ID #:37




     1     AUTOZONE WEST, INC., individually and as successor in interest to CH1EF AUTO
     2     PARTS, INC. and a/k/a AUTOZONE, INC. (for auto parts supplier); BORGWARNER
     3     MORSE TEC LLC as successor by mergei- to BORG-WARNER CORPORATION (for
     4     auto clutclies); HONEYWELL INTERNATIONAL INC., f/k/a and individually and as
     5     successor in interest to ALLIED SIGNAL, INC., individually aiid as successor in interest to
     6     BENDIX CORPORATION (for auto brakes); KELLY-1VIOORE PAINT COMPANY

     7' INC. (for joint compound); MASONEILAN INTERNATIONAL, INC., f/k/a and

     8     individually and as successor in interest to MASON-NEILAN REGULATOR COMPANY

     9     and ANNIN VALVE C0. (for valves, gaskets and pi-emises take home); METALCLAD
    10     INSULATION LLC f/k/a METALCLAD INSULATION CORPORATION (for insulation,
    11     gaskets, contractor and premises talce honie); OWENS-ILLINOIS, INC., individually and
    1,2   ; as successor in interest to OWENS-ILLINOIS GLASS COMPANY (for insulation); SOCO
    13 ; WEST, INC. f/k/a BRENNTAG WEST, INC. f/k/a SOCO-LYNCH CORPORATION

    14' successor in interest to WESTERN CHEMICAL & MANUFACTURING, CO. (for asbestos

    15 : fiber); THE BOEING COMPANY, individually and as successor by merger to

    16' McDONNELL DOUGLAS CORPORATION, successor by merger with DOUGLAS :I

    17     AIRCRAFT COMPANY (for premises talce honie); THE PEP BOYS — MANNY, MOE &
    18     JACK OF CALIFORNIA (for auto parts supplier); UNION CARBIDE CORPORATION.
    19 '. (for asbestos fiber); WESTERN AUTO SUPPLY COMPANY (for auto parts supplier).

    20    Plaintiffs fiu-tlier allege; defendants and DOES l throtugh 400, and each of them, inclusive,

    21    designed, manufactured, sold, supplied, distributed and otherwise marketed asbestos
                                                                                                 t
    22     containing pi-oducts, equipment and systems with. original and replacement asbestos- fi
    23    containing products, components, and integral parts; that clefendants and DOES 1 tlu-ough
    24    400 inclusive specifieci and required the use of sticli oi-iginal and replacement asbestos
    25    containing parts and components that were integral to theii- respective asbestos containing
    26 I products' normal use and operation and that by design sucli nonnal use and operation
   27 Ij directly created, generated, released and exposed plaintiff CONNIE DIETRICH and/or Paul
      ~
   28 .   Dietrich and Melvin Beachler to asbestos-containing dust, debris, fiber and particulate fi-orn

                                                                          - 5-
                                             _ ............. .   ..,_. .. _ ...,... _..._. .. _ ...   ..._ .. . _~.
                                             PLAINTIFF'S COMPLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 15 of 70 Page ID #:38




    1         sucli integral, specified, necessary and requii-ed asbestos products and components; that as a
    2          direct and proxiinate result of all of the above, plaintiff CONNIE DIETRICH and/or Paul
    3         Dietrich and Melvin Beacliler ws exposed by defendants and DOES 1 through 400,
    4         inclusive to asbestos-containing dust, debris, fiber and particulate which iiicreased his risk of
    5         developing the mesotheliorna and asbestos disease(s) from which she now suffers.
    6                 8.     In a reasonably foreseeable inanner, CONNIE DIETRICH would launder

    7         and/or shake out her own clothing and the clothing of lier father and husband, sweeping

    8         and/or cleaning the laundry rooin and house, ainong other activities involving dust, and

    9         would ride in and/or clean the fainily automobiles. These activities would disturb the

    10        asbestos dust that had settled on the family autonlobiles and on his/her clothing and/or
    I1        persons of family members. CONNIE DIETRICH breathed this dust.
                     9.      Plaintiff is inforined and believes, and tliereon alleges, that asbestos related
              diseases such as inesothelioma, lung cancer, asbestosis, scarring of the lungs and pleural
              plaques are progressive lung diseases caused by cuinulative inhalation of asbestos fibers
             ' without perceptible trauma and that said diseases result froin exposui`e to asbestos and              0


   16         asbestos products over a period of time.
   17                10.    As set forth herein this complaint, and as a result of plaintiff CONNIE

   18'       ` DIETRICH and/or Paul Dietrich and Melvin Beachler's asbestos exposure to the products of
   19         and/or on the premises of defendants and DOES 1 tlu-ough 400, and each of them, inclusive,
   20         plaintiff CONNIE DIETRICH was diagnosed with mesothelioma on or about July, 2018,

   21    I    which is life tl-u-eatening, debilitating and likely terminal, and plaintiff continues to endure

   22         great physical pain and suffering, mental anguish, loss of enjoyment of life and the loss of
   23         earnings, earning capacity and attendant niedical expenses; all to the plaintiff's general and
   24         special damage in excess of the juw-isdictional liniits of the unlimited Cow-t.
   25                                         FIRST CAUSE OF ACTION
   26                                                    NEGLIGENCE
   27 '                      (Abainst A11 Product Defendants and DOES 1 tlu-ough 400)
   28                11.    Plaintiff re-alleges and incorporates hei-e by reference, as tliougli fully set forth.
                                                               -6-
                                                  _                   _.........__....__.   _
                                                      PLAINT]PFS COivIPLA]N"r
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 16 of 70 Page ID #:39




     ]      at length herein, all ofthe allegations ofparagraphs l through 10 above, inclusive.

     2             12.    Plaintiff's liusband and father was a worker and end usei- who used, liandled or

     3      was otherwise exposed to asbestos, asbestos containing products and/or products designed to

     4      be used in association with asbestos products of, and/or products that created an asbestos

     5 ~. hazard, and/or safety equipment intended to block the entry of asbestos fibers, and/or by

     6 ~ virtue of the ci-eation of asbestos dust and failure to protect from asbestos dust, and/or on or

     7      about the preinises of and by, including, but not limited to: AUTOZONE WEST, INC.,

     8:.    individually and as successor in interest to CHIEF .AUTO PARTS, INC. aiid a/k/a

     9      AUTOZONE, INC. (for auto parts supplier); BORGWARNER MORSE TEC LLC as                            I
    10      successor by mergei- to BORG-WARNER CORPORATION (for auto cl:utches);
    11      HONEYWELL INTERNATIONAL INC., f/k/a and individually and as successor in
            interest to ALLIED SIGNAL, INC., individually and as successor in interest to BENDIX
            CORPORATION (for auto brakes); KELLY-MOORE PAINT COMPANY INC. (for joint
            compound); MASONEILAN INTERNATIONAL, INC., f/lc/a and individually and as ,
            successor in interest to MASON-NEILAN REGULATOR COMPANY and ANNIN VALVE
    16      CO. (for valves, gaskets and premises take home); METALCLAD INSULATION LLC
    17 '.   f/k/a METALCLAD INSULATION CORPORATION (for insulation, gaskets, contractor
    18:.    and pi-einises take home); OWENS-ILLINOIS, INC., individually and as successor in

    19      interest to OWENS-ILLINOIS GLASS COMPANY (for insulation); SOCO WEST, INC.

    20      f/k/a BRENNTAG WEST, INC. f/k/a SOCO-LYNCH CORPORATION successor in

   21       interest to WESTERN CHEMICAL & MANUFACTURING, CO. (for asbestos fiber); THE
   22 I     BOEING COMPANY, individually and as successor by merger to McDONNELL !
   23       DOUGLAS CORPORATION, successor by merger witli DOUGLAS AIRCRAFT'
   24       COMPANY (foi- premises taI(e home); THE PEP BOYS — MANNY, MOE & JACK OF
   25       CALIFORNIA (for auto parts supplier); UNION CARBIDE CORPORATION (for
   26`      asbestos fiber); WESTERN AUTO SUPPLY COMPANY (foi- auto parts supplier), and
   27       DOES 1 through 400, and each of them inclusive (hereafter '`Product Defendants'-), in a

   28       manner that was reasonably foi-eseeable to said defendants.

                                                                          -7-
                                            _. __ ..... -........ .~.....~ ...... ......._._~._
                                                  I'LAINTIFF'S COMPI.AIN"f
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 17 of 70 Page ID #:40




      1            13.    At all tinies 1lerein mentionecl, the Procluct Defendants, and eacli of them, were

     2     engaged in the business of researching, studying, manufactui-ing, fabi-icating, designing,

     3     developing, labeling, assembling, disti-ibuting, silpplying, leasing, buying, offering for sale,

     4     selling, inspecting, sei-vicing, repairing, installing, demolishing, contracting foi- installation,

     5     contracting otliers to install, repairing, marketing, warranting, rebranding, manufacturing for

     6.    others, packaging and advertising a certain substance, the geiieric narne of which is asbestos

     7     and/or products containing asbestos and/or products which created an asbestos hazard, or are

     S     engaged in the business of rnanufacturing, fabricating, designing, assembling, distributing,

     9     selling, and Ina1-keting of safety equipment, including respiratory protective devices wliich

    10     were intended to block the entry of asbestos fibers into the bodies of workers who wei-e

    11     exposed to asbestos in the woi-kplace and othei- locations.

    12             14.    At all tinles lierein mentioned, the Product Defendants, and eacli of tliem,

    13     negligently and carelessly researched, tested or failed to test, warried or failed to warn, failed '

    14     to recall or retrofit, failed to provide protective measures to prevent take home exposure,.'

    15     failed to warn of the dangers to those who come in contact with users, manufactured and/or'

    16     caused to be manufactured, fabricated, designed, developed, labeled, asselnbled, distributed,

    17'    supplied, leased, bought, offered for sale, sold, inspected, serviced, repaired, installed,

    18'    demolished, contracted for installation, contracted others to install, repaired, marketed,

    19 ~ warranted, rebranded, nianufactured for otliers, packaged and advertised asbestos and/or

    20     products containing asbestos and/or products which created an asbestos hazard, and/or safety

    21     equipnient intended to block the entry of asbestos, and those products did, in fact,

    22     proxiinately cause personal injuw-ies to users, consumers, workers, persons working ai-ound or

    23 ~   living with persons working witli or ai-ound such products, and others including plaintiff
       1
    24 ?   CONNIE DIETRICH and/or Paul Dietrich and Melvin Beachlei-, wlzile being used in a

    2,5    manner that was intended by oi- othei-wise reasonably foreseeable to said defendants, thereby

    26 ! rendei-ing said products unsafe and dangerous for use by the consumers, users, bystandei-s or

   27      woi-I<ers exposed t]lereto.

   28             15.    At all times herein mentioned, the Pi-oduct Defendants, and each of tlhem, Jhad a I

                                                         ~s-
                                               I'LAINTIFF'S COMPLn1N"I'
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 18 of 70 Page ID #:41




    1 ; duty to exercise reasonable care while engaging in the activities mentioned above and said
    2         Defendants breached saicl duty of reasonable care in that Product Defendants, and eacli of

    3         them, failed to safely and adeduately design, manufacture and/oi- sell said defendants'

    4         products; failed to test said products; failed to investigate the hazards of said products; failed

    5         to recall or retrofit; failed to provide protective ineasures to prevent take liome exposure;

    6         failed to warn those persons wlio would be exposed, failed to warn of the dangers to those

    7         who come in contact with users; including plaintiff CONNIE DIETRICH, Paul Dietrich, and

    8 : Melvin Beacliler, of the health hazards of using said defendants' products; failed to disclose
    9         the known oi- knowable dangei-s of using said defendants' products; failed to obtain suitable

    10        alternative inaterials to asbestos wlien such alternatives were available; and as otherwise

    11        stated herein.

                     16.       On or before 1932, and thereafter, the Product Defendants, and each of them,

             : were aware and knew of the dangers associated with breathing asbestos containing dust, and

              said defendants also were aware and knew that users of asbestos and asbestos products, as

              well as rnembers of the general public who would be exposed to asbestos and asbestos-

    16        containing products, had no knowledge or inforination indicating tihat asbestos could cause

    17        injury, and said defendants knew that the users of asbestos and asbestos-containing products,

    18        as well as members of the general public who were exposed to asbestos and asbestos-

    19        containing products, would assume, and in fact did assume, that exposure to asbestos and

   20         asbestos-containing products was safe, wlien in fact said exposure was exti-einely hazardous

   21 'I to human life; and propagated inisinfoi-mation intended to instill in users of the Product

   22 1 Defendants' products a false security about the safety of said defendants' products.

   23 ~              17.       The Product Defendants, and each of tliem, knew and failed to disclose that
   24 ' plaintiff CONNIE DIETRICH ancl/or Patil Dietrich and Melvin Beachler' and anyone
         ~
   25 ' similarly situated, upon inlialation of asbestos would, in time, have a substantial risk of

   26 ~ developing irreversible conditions of pneumoconiosis, asbestosis, mesothelioma and/or

   27 I cancer, and said defendants knew and failed to disclose that ii-Aialation of asbestos would

   28 i? cause pathological effects without noticeable trawna to the public, including buyers, users,
                                                                                   -9-
                                                    . . . . . . . . . . . . . . . . . . . . . . . . . . . ._.
                                                   PLAINTIFFS COMPLAINI-
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 19 of 70 Page ID #:42




     1       and physicians such that physicians could not examine, diagnose and treat those who were

     2       exposed to asbestos, incli► ding plaintiff.

     3               18.    The Procluct Defendants, and eaclh of them, despite said defeiidants I<nowledge

     4       of the substantial risks associated with exposure to asbestos, willfully and knowingly

     5       concealed and actively suppressed and proinoted the suppression fi•om all consuiners,
                                                                                                                      i
     6       including plaintiff CONNIE DIETRICH, medical and scientific information concerning the

    7        health hazards associated with inhalation of asbestos, including the substantial risk of injury

    8        or death thet•efrom in conscious disregai-d of the rights, safety and welfare of users,

    9        consuiners, workers, persons worlcing around or living with persons working with or around

    ]0       such asbestos and asbestos-containing products, and others including plaintiff CONNIE

    11       DIETRICH and/or Paul Dieti-ich and Melvin Beachler.

                    19.     Rather than attempting to protect users and workers fi-oin, or wai-n workers and

             users of, the high risk of injury or death resulting froin exposure to asbestos and asbestos-

             containing products, the Product Defendants, and each of them, intentionally failed to reveal

             their knowledge of said risk, fraudulently, consciously and actively concealed and

    16       suppressed said lcnowledge froin inernbers of the general public that asbestos and asbestos

    17       products were unsafe for all reasonably foreseeable use, with the knowledge of the falsity of

    18       said implied representations. Said defendants propagated misinformation to instill a false

    19       sense of seciu-ity and safety to instill in users a false sense of security about the safety of their;

    20 ~ products.
        F
   21 ~             20.    In researching, testing, manufacturing, distributing, labeling, installing and I

   22        mai-keting said products, the Product Defendants, and each of them, did so witll conscious
         i
   23 1 ciisregai-d for the safety of the users of said products, in that said defendants had specific

   24        prior lcnowledge that there was a high risk of injury or death resulting from exposure to

   25        asbestos or asbestos-containing products, including but not limitecl to Inesothelioma. Said

   26        knowledge was obtained, in part, from scientific studies, governnient data, and medical data .

   27        to which said defendants hac] access, as well as scientific studies performed by, at the reduest I
   28        of, or with the assistance of, said defendants, and which lcnowledge was obtained by said I

                                                             - 10-
                                                  PLAINTIrF'S CUMPLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 20 of 70 Page ID #:43




    1    defenclants on or before 1932, aiid thereafter.

    2           21.     The above i-eferenced conduct of Product Defendants, and eacli of them, was

    3    motivated by the financial interest of said defendants in the continuing, uninteri-upted

    4    disti-ibution and marketing of asbestos and asbestos-containing products. In pursuance of

    5    said financial rnotivation, said defendants consciously disregai-ded the safety of the users of,

    6    and persons exposed to, asbestos and asbestos-contairiing products, and were in fact,

    7~   consciously willing to peririit asbestos and asbestos-contairning products to cause injury to

    8    woi-kers and users tliereof, and persons exposed thereto, including plaintiff.

    9           22.     With said Icnowledge, Product Defeildants, and each of thein, opted to

    10   inanufacture, distribute and install said asbestos and asbestos-containing products without

    11   attempting to protect users fi-om or warn users of, the higla risk of injury or deatlh resulting

         fi-om exposure to asbestos and asbestos products.

                23.    Plaintiff was not aware that exposure to asbestos presented any risk of injury

         and/or disease to CONNIE DIETRICH aiid/or Paul Dietrich and Melvin Beachler, and had

         not been advised or inforined by anyone that she could contract any.disease, sickness or

    16   injury as a result of working in the vicinity of asbestos.

    17          24.    Product Defendants, and each of thein, were aware that such dust created an j

    18   inci•eased risk of asbestos disease for all users, consuniers, oi° others who breathed said ~

    19   asbestos-containing dust.

   20           25.    Plaintiff is inforined and believes, and based thereon alleges, that the iiijuries

   21    complained of lierein were proximately caused by the negligence of the Product Defendants,

   22    and each of them, in that said defendants kiiew or sliould liave known that the asbestos dust

   23    would be generated and releasecl fi-om their asbestos-containing products during the i-egular

   24    and intended uses of such asbestos products, and that said asbestos-containing products ancl

   25    the asbestos dust exposure there fi-om created an increased risk of asbestos disease for a11 (

   26    users, consumers, or others, including plaintiff, who breatbed said asbestos-containing dust
   27    whieh said defendants lcnew or should liave known was hai-mful to the bocly and health of
   28    persons insta]ling, handling, and using asbestos and asbestos-containing products, as well as

                                                               - 11 -
                                           ............._......~
                                              PLAINTIFF'S COA9PLAINT
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 21 of 70 Page ID #:44




             1     I to persons in the ininiediate vicinity of such installation, use and lhandling, and tllat such
                   f


             2 i asbestos products and dust were capable of causing and did, in fact, cause personal injuries

             3         to users, consuwners and otliers, wliile being used in a manner reasonably foreseeable, thereby
                   t
             4     ` rendering said substance unsafe and dangerous for use by plaintiff.

             5                    26.   Plaintiff is informed and believes, and based tliereon alIeges, that the injuries

             6         complained of herein were proximately caused by the negligence of the Product Defendants,

             7         and each of them, in that said defendants failed to talce reasonable care to warn the plaintiff

             8         of the danger and harm to which she was exposed while installing, handling and otherwise

             9         using said products, as well as while she was in the vicinity of the use, installation, and

            10         handling of said products, and failed to specify, recominend, supply, install, sell, and use

            I1         readily available substitutes which do not and did not pose the danger to huinan healtli.
U a
            12                    27.   The conduct of the Product Defendants, and each of them, as described in this'
~ R W 4


°~W< Z 13 i cause of action was a substantial factor and a legal cause of the injuries and dainages
  O

     UWLL
LL1 JLL~~
XZORu
~o3ay
J           14 ~ sustained by plaintiff, and that said defendants demonstrated such an entire want of care as to
adw ~w
    p
    K W~
W     m 8 15 ' establish that their acts and oinissions were the result of actual conscious indifference to the
3 -
            16         riglits, safety, and welfare of plaintiff CONNIE DIETRICH, and that such intentional acts

            17         and omissions were substantial factors in causing his disease and injuries,

            18                    28.   As a direct and proxiinate result of the aforesaid conduct of said Product

            19         Defendants, and each of them, plaintiff CONNIE DIETRICH has suffered, and continues to

            20 I suffer, permanent injuries to his person, body and health all to his general damage in a sum

            21 ' in excess of the jurisdictional lirnits of this unlimited Court.

            22 i                  29.   As a direct ancl proxiinate result of the aforesaid conduct of said Product

            23 ~       Defendants, and each of them, plaintiff CONNIE DIETRICH was and will be conipelled to

            24         and did employ medical services in an ainount which lias not as yet been fully ascertained

            25         and which will be asserted according to proof at trial.                                                                    i
                                                                                                                                                  i
            26                    30.   As a direct and proximate result of the afoi-esaid conciuct of said Pi-oduct ~

            27         Defendants, and each of them, plaintiff lhas and/or will suffei- loss of income and earnings,
            28         past, present and futui-e and earning capacity in an amount wliicli has not as yet been fiilly

                                                                          -12-
                       _ .___ .    .    .                  .~_..._...._.._..._...__...~.__~..,._..~........_.......,._....~..... .___   ...__..
                                                             PLAINTIFF'S CO1vIPLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 22 of 70 Page ID #:45




     1       ascertained and which will be asserted accorcding to proof at trial.
     2               31.    As a direct and proxiinate result of the aforesaid conduct of said Product
     3       Defendants, and each of tliem, plaintiff did necessaa-ily incui- and in the future will incur
     4       incidental expeiises and damages in an amount wliich has not as yet been fully ascertained
     5       and wliich will be asserted according to proof at trial.

     6               32.    In particular, plaintiff would show tliat, as alleged here in this cause of action

     7       and tliroughout this complaint, that such intentional, grossly wanton acts and omissions by

     8       said Product Defendants, and DOES 1 through 400, and eacli of them, and their officers,              ;
                                                                                                                  ;

     9       directors, and managing agents, inclusive, wei•e substantial factors in, and participated in,        ~

    10       authorized, expressly and impliedly ratified, and Ihad full knowledge of or should have
    ll       known, eacli of the acts set forth here causing liis disease and injuries. As the above
             referenced conduct complained of in this complaint of said Product Defendants, and DOES 1
             tlu-ough 400, and each of them, and their officers, dia-ectors, and inanaging agents, inclusive,
             was and is vile, base, willful, malicious, fi-audulent, oppressive, outrageous, and said Product I
             Defendants, and each of them, inclusive, deinonstrated such an entire want of care as to
    16       establish that their acts and oinissions were the result of actual conscious indifference to the
    17       rights, safety, and welfare of plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin ,
    18       Beachler and of workers exposed to asbestos and asbestos products, such that, plaintiff, for
    19       the sake of exainple, and by way of punishing said defendants, seek punitive damages
         ;
    20 '     according to proof.
   21                                       SECOND CAU:SE OF ACTION
   22                        BREACH OF EXPRESS AND IMPLIED WARRANTIES

   23 i  F
                             (A;aiiist All Pi-oduct Defendants and DOES 1 through 400)
    24 (            33.    Plaintiff re-alleges and incorporates here by refei-ence, as though fully set forth
   25        at length lherein, all of the allegations of paragraphs I tlhrough 32 above, inclusive.
   26               34.    Defendants and DOES 1 through 400, and eacli of them, inclusive, sold and/or
   27        otherwise supplied the asbestos containing products, materials and equip►nent to Plaintiff
   28        and/or llei- employers.
                                                            -13-
                                                                     ~ ................
                                                  PLAINTIFF'S COMPLAIN-f
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 23 of 70 Page ID #:46




         ]              35.     That in coluiection with the manufacture, preparation, sale, specification,

         2       installation, use, and supply of asbestos products, Pi-oduct Defendants, and each of them,

         3       expressly and inipliedly warranted that said products were of good and nlerchantable quality'

         4       and fit for theii- intended use. However, in trutlh and in fact, said products contained harmful

         5       and cleletei-ious asbestos fibers, lcnown to the defendants herein, to be defeetive and liannful

         6       to humans exposed thereto.

         7              36.     Said products were not and are not suitable for the purposes for which said

         8       products were intended, supplied, and relied upon, nor suitable for any other siinilar purpose,

         9       including their use by human beings in confined spaces wliere lhurnans would be physically

        10       present, worlcing, resting or breathing.

        11              37.    Plaintiff relied on the express and implied warranties of Product Defendants;
U   ~
ao ~g 12         and each of tliem, in the use of and exposure to said asbestos and asbestos products, and
  0
m~w~o
Z g~w;13         plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beachler was using and/or
X~LLo<u
aw~
     }w 14.      exposed to said asbestos in a reasonably foreseeabie intended manner.
N~ w?
~a °"
Wa mo 15                38.    Product Defendants; and each of tlieni, breached the above-described express

        16       and iinplied wari'anties in that said substance was defective, which defects pertnitted and/or

        17       caused said substance to seriously and permanently cause injury to plaintiff while using said

        18       substance in a inanner that w.as reasonably foreseeable.

        19              39.    The breaches of warranties by the Product Defendants, and eacli of them, as

        20 '     described in this cause of action was a substantial factor azid a legal cause of the injuries and

        21 I daniages sustained by plaintiff.
                                                                                                                       0
        22 f            40.    As a direct and proximate result of the above-described breaches of warranties

        23       by said Product Defendants, and each of theni, plaintiffCONN1E DIETRICH suffered severe.
             i
        24       ancl permanent injui-ies to his person, and plaintiff suffei-ed damages as alleged above.

        25              41.    In particular, plaintiff would show that, as alleged lhere in tliis cause of action

        26       and throughout this complaint, that siuch intentional, grossly wanton acts and omissions by

        27       said Product Defendants, and DOES 1 tlu-ough 400, and each of them, and their officers,
        28       directors, and inanaging agents, inclusive, were substantial factors in, and participated in, (
                                                                                    _ '1-4-,
                                 __._.-._.~...._._._...._...--- ~ ._ _ _.~..._ .......... .. .. ._......_.. _ _.   _
                                                                    PLAINTIFF S COMPLAIN1'
   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 24 of 70 Page ID #:47




            1     authorized, expressly and impliedly ratified, and had full knowledge of or should have
            2     ]cnown, eaclh of the acts set forth here causing his disease and injw-ies. As the above
            3     referenced conduct complained of in this complaint of said Product Defendants, and DOES 1
            4     thi-ough 400, and each of then, and their officers, directors, and managing agents, inclusive,
            5     was and is vile, base, willful, malicious, fi-audulent, oppressive, outi-ageous, and said Product
            G     Defeiidants, and each of them, inclusive, demonstrated such an entire want of care as to
            7     establisli that their acts and oinissions were the result of actual conscious indifference to the
            8     rights, safety, and welfare of piaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin

            9     Beachler and of workers exposed to asbestos and asbestos products, such that, plaintiff, for
           10     the sake of exainple, and by way of punishing said defendants, seek punitive dainages
           11 ' according to proof.                                                                                   ~
~dgrwo
    w 12                                          THIRD CAUS:F: OF ACTI.ON
cc a w a
  o q
m~wao 13
ZULLu-                                          STRICT LIABILITY IN TORT
X~~<V
~v3ay
~wg~u 14             (Against All Product Defendants and DOES 1 through 400, Except THE BOEING ~
n10 w~
~`  " 15
W~ mo               COMPANY, individually and as successor by merger to McDONNELL DOUGLAS
~ -
           16       CORPORATION, successor by merger with DOUGLAS AIRCRAFT COlVIPANY)
           17            42.    Plaintiff re-alleges and incorporates here by reference, as though fully set forth
           18     at length herein, all of the allegations of paragraphs 1 through 41 above, inclusive.                   ®

           19            43.    At all times mentioned herein, the Product Defendants, and each of them,
           20     manufactured, fabricated, designed, developed, labeled, assembled, distributed, supplied,'.
           21     leased, bought, offered for sale, sold, inspected, serviced, repaired, instatled, demolished,;
           22     contracted for installation, contracted others to install, repaired, marketed, warranted,
           23     i-ebranded, manufactured for others, packaged and advertised asbestos and/or products
           24     contaitiing asbestos and/or products which ct-eated an asbestos hazard, and/or safety
           25 ' eduipment intended to block the entry of asbestos fibers, and that asbestos and/or products'
           26     contaiiiing asbestos and/or products wliicli created an asbestos hazard and/or safety
           27 '   eduipment intended to block the entry of asbestos fibei-s were defective in that they were not
           28 i as safe as an oi-dinary consuiner of such products would expect; and that the gravity of the
                                                                            - 15 -
                                                           ..............
                                                      PLAINTIPF'S COMPLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 25 of 70 Page ID #:48




     1         potential hai-m resulting from the use of the defective products of the Product Defendants,
     2         and each of thenn, and the risk of said asbestos and asbestos-containing prociucts outweiglied
     3         any benefit of the said defendants' design, when safer altei-native designs and iiiaterials
     4         existed and were available that could and should have been substituted and used instead of
     5         the deadly asbestos, including providing adequate warning of such potential harm.

     6'                44.         At all times inentioned herein, the Product Defendants, and each of thein, were

     7'( aware of the dangerous and defective nature of asbestos and asbestos-containing products
           I
     8) when they were used in their intended or reasonably foreseeable manner.
           i
           ~
     9                 45.         The Product Defendants, and each of thern, placed said asbestos products on
    10         the inarket, knowing the asbestos-containing products would be used without inspection for
    I1 ~       such defects and unsafe conditions, and that said defendants nonetheless took no action to
               warn or otherwise protect exposed persons, including plaintiff, who foreseeable would be
               exposed to these defective and inadequately labeled asbestos and asbestos-containing
               products.
                       46.         The asbestos and asbestos-containing products, components and assemblies of'
    16         the Product Defendants, and each of them, were substantially the saiiie as when they left said
    17         defendants' possession.                                                                               I
    18 1               47.     The aforementioned asbestos and asbestos-containing products of the Product
        I
    19         Defendants, and each of them, were used by plaintiff and exposed persons in the manner for
    20         whicli they were intended or in aiiianner that was or would be reasonably foreseeable; and                I

    21         that plaintiff CONNIE DIETRICH and/or Paul Dietricli and Melvin Beachler was exposed to
                                                                                                                         9
    22         said asbestos and asbestos-containing products in a manner foreseeable to said defendants.
    23                 48.     The dangers inlierent in breathing asbestos-containing dust and the dangers ;
    24 '       inhcrent in asbestos-containing products, components and assemblies wei-e unknown and
    25 p unforeseeable to plaintiff CONNIE DIETRICH and/or Patil Dietrich and Melvin Beachler,
    26 ~       and plaintiff had not been advised or infonned by anyone that she could contract any disease,
    27 ~ sickness or injury as a result of working in the vicinity of asbestos.
    28 N               49.     The failure to wai-n by and the product defect in the asbestos and asbestos-
                                                                         - 16-
                __ _...---•---._        ....__~_.._._..__ __ _,......    _.    ... _.._._...~_._.              _.
                                                                 PLAINTIFF'S COMPLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 26 of 70 Page ID #:49




     1         containing products of Product Defendants, and eaclh of theni, were substantial factors and a

     2         legal cause of plaintiff CONNIE DIETRICH's injuries and dainages thereby sustained by

     3         plaintiff, and that said defendants demonstrated such an entire want of care as to establish

     4         that their acts and oiiiissions were the 1-esult of actual conscious indifference to the rights,

     5         safety, and welfare of plaintiff CONNIE DIETRICH, and that such intentional acts and

     6        j omissions were substantial factors in causing liis disease and injuries.

    7                  50.    As a direct and proxirnate result of the aforesaid conduct of said Product

    8          Defendants, and each of them, plaintiff CONNIE DIETRICH suffered severe and permanent

    9          injul-ies to his person, and plaintiff suffered damages as alleged above.

    10 I              51.     In particulai-, plaiiitiff would show that, as alleged here in this cause of action
    ]] I       and thi•oughout this coinplaint, that such intentional, grossly wanton acts and omissions by
               said Product Defendants, and DOES I through 400, and each of them, and their officei-s,
               directors, and inanaging agents, inclusive, were substantial factors in, and participated in,
               authorized, expressly and iinpliedly ratified, and had full lcnowledge of or should have
               known, each of the acts set forth here causing his disease and injuries. As the above I
    16         referenced conduct complained of in this complaint of said Product Defendants, and DOES 1
    17         tluough 400, and each of them, and their officers, directors, and managing agents, inclusive,
                                                                                                                          I
    18         was and is vile, base, willful, inalicious, fraudulent, oppressive, outrageous, and said Product
         f.
    19         Defendants, and each of tliem, inclusive, deinonstrated such an entire want of care as to

    20 '       establish that their acts and omissions were the result of actual conscious indifference to the I
   21 ~ riglits, safety, and welfai-e of plaintiff CONNIE DIETRICI-N and/or Paul Dieti-ich and Melvin

   22          Beaclilei- and of workei-s exposed to asbestos and asbestos products, such that, plaintiff, foi,

   23          the sake of example, and by way of punishing saicl defendants, seek punitive damages
   24          according to proof.
   25 IE                                      FOURTI-H CAUSE OF ACTION
   26                              PREiV1ISES OWNER/CONTRACTOR LIABILITY
   27 ,                       (Against A11 Premises Defendants nnd DOES 1 through 400)
      ~
   28 :               52.    Plaintiff i-e-alleges and incorporates hei-e by i-eference, as though fiilly set forth

                                                              - l7-
                                                                 . .............. . .. .
                                                    PLAIN-C1FFS COMPLAIN7"                                            i
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 27 of 70 Page ID #:50




     l      at length herein, all of the allegations of paragraphs 1 through 51 above, inclusive.
     2                   53.     Plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beacliler
     3      entered, perfornied work and was otherwise on or about the premises of MASONEILAN
     4      INTERNATIONAL, INC., f/k/a and individually and as successor in interest to MASON-
     5      NEILAN REGULATOR COMPANY and ANNIN VALVE CO. (for valves, gaslcets and
     6      premises talce liome); METALCLAD INSULATION LLC f/k/a METALCLAD

     7' INSULATION CORPORATION (for insulation, gaskets, contractor and premises take

     8. home); THE BOEING COMPANY, individually and as successor by merger to

     9      Iv1cDONNELL DOUGLAS CORPORATION, successor by inerger with DOUGLAS
    10      AIRCRAFT COMPANY (for preznises take hoine), and DOES 1 tlu-ough 400, and each of
    lI      thern, inclusive (hereafter "Preinises Defendants), including perfonning that which was to
            defendants' benefit and advantage and at defendants' request and invitation. In so doing,
            plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beachler was exposed to
            dangerous asbestos fibers.
                        54.      At all tiines herein inentioned, the Pireiriises Defendants, and each of them,                              F

    16      were the owners, lessors, operators, nianagers, general contractors, subcontractors or
    17      otherwise controlled and maintained ce-tain prernises or portions thereof, on which asbestos
    18 ~    and asbestos-containing products were fabricated, constructed, inanufactured, inixed,
    19      processed, milled, crushed, dumped, piled, disposed of, installed, znaintained, used, repaired,
        s
    20 ~    replaced or otherwise disturbed (liereafter "use(d), handl(ed)(ing) or disturb(ed)(ance)") by
   21       their own workers and/or by various contractors, so as to allow and cause and as a result,
   22 ! dangerous airborne asbestos fibei-s were present on and about said premises while and/or

   23       prior to the times plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beacliler
   24       was present creating a hazardous condition upon said prernises.
   25                  55.       At all times herein mentioned, the Premises Defendants, and each of them,
   26       knew, or in the exei-cise of oi-dinai-y and reasonable care sliould have known, tllat the
   27       contractors and/or subconti-actors hii-ed and/or i-etained were not competent, that the premises
   28       in their control would be used as alleged without knowledge of, or inspection for, defects or
                                                                 -]8-
            ._..........~,.~..
                         ..      _       _._ ~_._._.._ ~_   _____ .. .... _ .. . ...... ... . ._.._,..._....._..   _ ._...._.. _ ......__-
                                                       PLMNT1F('S COMPLAtNT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 28 of 70 Page ID #:51




     1     dangerous conditions and that the pei-sons worlcing on or using said preinises would not be
     2     aware of the aforesaid hazardo.us conditions on the preinises to which they were exposecl.
     3`           56.     At all times inentioned herein, the Premises Defendants, and each of them,
     4     negligently failed to inaintain, manage, inspect, survey, or control said premises, or to abate
     5     or correct, or to warn plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin
     6     Beachler of the existence of the aforesaid dangerous conditions and hazards on said
     7     premises.

     8            57.     At all tinies herein mentioned, the Premises Defendants, and each of them,

    9      knew, negligently and carelessly used asbestos-containing products in consti-uction and                 I
    10:    renovation, hired contractors or subcontractors, created and/or approved building,
    11     specifications, supervised or failed to supei-vise contractors and subcontractors, researched or
           failed to research, tested or failed to test, warned or failed to warn, failed to recall or retrofit,
           labeled or failed to label, failed to provide protection for, failed to provide a safe work place,
           failed to provide adequate safety measures, devices and equipment, failed to provide
           adequate ventilation, failed to provide adequate signs, used asbestos=coritaining products in
    16: construction and renovation and failed to provide sufficient protection to plaintiff froin

    17     hazards of asbestos, the danger of which said defendants were aware.
    18            58.    At all tiines herein mentioned, the asbestos-containing products, including but

    19: not liinited to, asbestos-containing building inaterials and products to be used, liandled

    20 '   and/or disturbed on the preniises of Preinises Defendants, and each of them, caused personal
   21      injui-ies to users, consuwners, workers and others, including plaintiff CONNIE DIETRICH
   22      and/or Paul Dietrich and Melvin Beachler, while being used, renloved and/or handled in a
   23      manner reasonably foreseeable, thereby rendei-ing these premises unsafe and dangerous to
   24      consumers, users, bystanders or workers exposed thereto, including plaintiff CONNIE
   25      DIETRICH and/oi- Paul DieU-ich and Melvin Beachler.
   26             59.    At all times lherein mentioned, the Premises Defendants, and each of them,
   27 I, knetiu and could foresee that asbestos and asbestos-containing products used, handled and/or

   28      disturbed on the said defendants' premises, and the asbestos dust, debris, fiber and
                                                          -19-
                                                PLAINTIFI='S C01.9PLAlNT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 29 of 70 Page ID #:52




     1        particulate released fi-om the sarne, created an unreasonable risk of harm to persons entering

     2        upon or pi-esent neai- or about the premises of said defendants.

     3               60.    At all times herein mentioned, the Premises Defendants, and each of them,
                                                                                                                   I
     4        knew and could reasonably foresee, or in the exercise of ordinary care should have lenown,

     5        that said prelnises would be entered by persons, including plaintiff CONNIE DIETRICI-H

     6        and/or Paul Dietrich and Melvin Beachler, without knowledge of, or inspection for, defects

     7        or dangerous conditions and that said persons would not be aware of the aforesaid

     8       ' unreasonable risk of harm.

     9               61.    At all times herein mentioned, the Premises Defendants, and each of them,

    10        luiew and reasonably could foresee, or in the exercise of ordinary care should have known,

    11        that the asbestos dust, debris, fiber and particulate released into the ainbient aii- on and about

              the premises of said defendants genei•ated from the same above-described use, h.andling

              and/or disturbance of the asbestos and asbestos-containing products, including asbestos-

              laden waste derived fi-oin the premises of said defendants, was dangerous and created an,

              unreasonable risk of harin to persons entering upon or being present near or about the

    16        premises of said defendants.

    17               62.    At all tirnes herein ]nentioned, the Preinises Defendants, and each of thein, liad

    18        a duty to disclose the presence of, and the dangers and hazards presented by aiid associated '.

    19        with the asbestos-containing pi-oducts and the asbestos fibers released and generated fi-om tlle

    20 ;!    same above-described use, handling and/or disturbance thereof on and about the premises of

    21       said defendants.

    22 .             63.    At all times herein nientioned, the Premises Defendants, and each of tlhem, had
       ~
    23       a duty to disclose'the presence of, and the dangei-s and hazai-ds presented by and associated

    24 ~     with the asbestos dust, debi-is, fibei- and particulate released into the ambient air on and about
         I
   25        the premises of said defendants, including asbestos-laden waste dei-ived from the pi-emises of

   26        said defendants.

   27               64.     At all times herein mentioned, the Premises Defendants, and each of theni, lhad
   28        a duty to properly remove and/or abate said asbestos at these facilities befoi-e or during his

                                                                  -20-
                                   _...     ..   .._....._,.~.~..          .__
                                                        PLAINTIFF'S COIvIPLA1NT
   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 30 of 70 Page ID #:53




              1               presence, but failed to do so. The um-easonably dangerous conditioiis at these facilities was
              2               of such a natui-e and existed long enough so that it was, or reasonably should have been,
             3                discovered and corrected by a premises owner using reasonable care.
             4                       65.        At all times herein mentioned, plaintiff was continuously exposed to asbestos
             5                and asbestos-containing dust while on or about the premises of the Preniises Defendants

             6                witliout the provision of appropriate safeguards by said defendants who had tlle duty
             7' I; responsibility for sucli.

             8': ~                   66.        Despite the knowledge by the Preinises Defendants, and each of them, of the
                         I:
             9                aforesaid iisks of harm fi-om asbestos and asbestos products generally, and from the asbestos'        I

            10-               dust, debris, fiber and particulate in the ambient air on or about the premises of said
                                                                                                                                i
            11                defendants generated froin the same above-described use, handling and/or disturbance of
a4   ~0 12::                  asbestos and asbestos-containing products on and about the premises of said defendants, said
mgW4o
 O U W LL
          13.                 Preinises Defendants, and each of them, failed to disclose or warn persons forseeably
W ~LL Y -
X~6
 ~o
~Q3
  < yu;     14..
Jy,JK.Wi                      exposed to asbestos, including plaintiff, of those asbestos hazards and dangers.
OQ
 u ~u
F i ua
W< mo 15                             67.        Plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beachler was
3 -
            1~ 6 :            unawai-e of the risk of harin created by the aforesaid presence of .asbestos products and
            17 ' niaterials on said preinises of the Prexnises Defendants, and each of thein; and plaintiff was

            18 '              also unaware of the unreasonable risk of harm created by the aforesaid dangerous asbestos
            19                dust, debris, fiber and particulate in tlle ambient air on and about the premises of said             I

            20                defendants.

            21                       68.       At all times lierein mentioned, the Preinises Defendants, and eaclh of tliem,
            22 ~ i-etained control of the work and negligently failed to implement, and/or failed to have others
                     ~
            23 ~ implement, proper safety precautions, and/or the use of proper work practices to guard 1

            24                against those asbestos hazai-ds on the preinises of said defendants tliereby creating an

            25                unreasonable risk of liarm to pei-sons entering or being on, about or around said asbestos-

            26                contaminated premises.
            27                       69.       Despite said laiowledge, defendants, including Premises Defendants, and eacli
            28                of them, misrepi-esented that tlieir premises were safe and fi-ee of defects, and/or failed to
                                                                                            _21 _
                                      ..._ _._.,.:_ .... .._._.,..___. ~.....w    _..__   ..__..,._.._...____.._....____._...
                                                                                 PLAINTIFFS COMPLAIN"r
   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 31 of 70 Page ID #:54




              1    disclose, and concealed, the presence of the asbestos dust, debi-is, fiber and particulate in the

              2    ambient air on oi- about the premises of said defendants generated fi-om the same above-

              3    described use, handling and/or disturbance of asbestos and asbestos-containing products on

              4 " and about the pi-einises of said defendants, including asbestos-laden waste clerived fi-om the

              5    premises of said defendants, thereby creatizig an uwu-easonable risk of harm to persons

              6    entering said pi-einises and other exposed persons, including plaintiff.

              7           70.    In reliance upon the foregoing acts, oniissions and representations, plaintiff

              8   CONNIE DIETRICH and/or Paul Dietrich and Melvin Beacliler entered and was present

              9   upon and/or perforined work on said pretnises of the Premises Defendants, and each of thein,

             10   which was to defendants' benefit and advantage and at defendants' recluest and invitation;

             ll   whereupon there was dangerous asbestos dust, debris, fiber and particulate in the ainbient air

a0
 z
01 4 51
             12   as a result of the same above-described use, handling and/or disturbance of asbestos and
a: R V! .t
wgw~q
mg~x    a 13
Z~,LL Y -         asbestos-containing prodticts on and about the preniises of said defendants, including
XZa~u
~o3 ► u
             14   asbestos-laden waste derived froin the premises of said defendants. In so doing, plaintiff was
       =
             15 I exposed to dangerous asbestos fibers for which Premises Defendants are liable.                                 +
~~ m0
             16          71.    At all times herein inentioned, despite the knowledge by the Prernises

             17   Defendants, and each of them, of the aforesaid risk of harm from asbestos and/or asbestos I

             18   products on or from its premises, said defendants retained control of the work and'.

             19   negligently failed to implement; and/or failed to have otliers implement, proper safety I

             20   precautions, and/or the use of proper work practices to guard against those asbestos hazai-ds

             21 , fi-om the same above-described use, handling and/or disturbance of asbestos and/or asbestos

             22   pl'oducts on oi- fi-om said defendants' preniises creating an tuireasonable risk of hann to

             23   pei-sons entering oi- being on, about or ai-ound said asbestos-contaminated premises.

             24          72-    At all times herein mentioned, the Premises Defendants, and each of them,

             25   were aware and knew of the dangers associated with breathing asbestos containing dust, anci

             26   that users of asbestos and asbestos products, as well as persons entering or being on, about or

             27   around the preniises who would be exposed to asbestos and asbestos-containing products,

             28 i liad no knowledge or information indicating that asbestos cotild cause injury, and saicl

                                                                      -22-
                                          .._.._... ~.,..              __.     ._._ _.._,.._.____. ___...__-••-   -----   _._-
                       - -      - -                         PLIIINTIFF'S CO(vIPLA1N1'
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 32 of 70 Page ID #:55




         Premises Defendants lcnew that the users of asbestos and asbestos-containing products, as
     2   well as persons entering or being on, about or around the premises who were exposed to
     3 ! asbestos and asbestos-containing products, would assume, and in fact did assume, that
     4   exposure to asbestos and asbestos-containing products was safe, wlien in fact said exposure
     5   was extreinely hazardous to huinan life; and intended to instill a false security about the
     6   safety of the preinises.

     7           73.    The Preinises Defendants, and eacli of tlieni, knew and failed to disclose that
     8   plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beacliler and anyone
     9   siinilarly situated, upon inlialation of asbestos would; in time, have a substantial risk of
    ]0   developing irreversible conditions of pneumoconiosis, asbestosis, mesothelioma and/or
    11   cancer, and knew and failed to disclose that inhalation of asbestos would cause pathological
         effects without noticeable trauma to the public, including buyers, users, and physicians such
         that physicians could not examine, diagnose and treat those who were exposed to asbestos,
         including plaintiff.
                74.     Despite said preinises Defendants knowledge of the substantial risks associated.
    16   with exposure to asbestos, willfitlly and knowingly concealed and actively suppressed and
    17   proinoted the suppression froin all consurners and persons entering or being on said
    18   premises, including plaintiff CONNIE DIETRICH, medical and scientific information
    19   concerning the health hazards associated with inhalation of asbestos, including the
    20   substantial risk of injury or death therefroni in coiiscious disregard of the riglits, safety and

    21   welfare of users, consuiners, workers, persons working on around the premises o- living with.
    22   persons entering or being on, about or around said asbestos-contaminated premises.
    23          75.    Rathei- than attempting to protect, or warn persons entering or being on, about
    24   or around the premises, the high risk of injui-y or death resulting fi-om exposure to asbestos I
    25   ancl asbestos-containing products, the Premises Defendants, and each of them, intentionally
    26   failed to i-eveal tlieir lcnowledge of said rislc, fraudulently, consciously and actively concealed
    ?7   and suppi-essed said knowledge fi-om persons entering or being on, about or ai-ound the
    28   premises that asbestos and asbestos products were unsafe foi- all i-easonably foreseeable use,

                                                        -?3,-
                                              PLAINTIFF'S COv1PLAINT
       Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 33 of 70 Page ID #:56




             1             with tlie knowledge of the falsity of said implied i-epi-esentations.           Said defendants
             2             propagated misinfoi-mation to instill a false sense of secui-ity and safety to instill in persons
             3             entering or being on, about or around the pi-emises a false sense of security about the safety
             4             of the premises.
             5                    76.    In so doing, the Premises Defendants, and eacli of them, did so with conscious
             6             disregard for the safety of persons entering or being on, about or around the preinises, in that
                   i
             7             said defendants had specific prior knowledge that there was a higli risk of injui-y or death

             8             resulting from exposure to asbestos or asbestos-containing products being used on the !

             9             preniises, including but not limited to mesothelioma. Said ]enowledge was obtained, in part,
            10             from scientific studies, governinent data, and medical data to whicli said defendants had'
            11             access, as well as scientific studies performed. by, at the request of, or with the assistance of,
Li
a~ ~g 12                   said defendants, and which knowledge was obtained by said defendants on or befoi-e 1932,
~~ NQ

            13             and thereafter.
X ~oqa
 Z   u
~43a h
-~„s~w 14              j          77.    The above referenced conduct of said Preinises Defendants, and each of them,
°~ W    U
N ~ ~ Zc           i
~
wa< eo
     °"     15             was inotivated solely by the financial interest of said defendants and in pursuance of said
~ -
            16             financial inotivation, said defendants consciously disregai-ded the safety of the users of, and
            17             persons exposed to, asbestos and asbestos-containing products, and were in fact, consciously
            18             willing to perinit asbestos and asbestos-containing products to cause injury to workers and
            19             users thereof, and persons exposed thereto, including plaintiff.

            20                    78.    With said Icnowledge, said Product Defendants, and each of theni, opted to
            21             manufacture, distribute and install said asbestos and asbestos-containing products.
            22                    79.    Despite the knowledge by the Premises Defendants, and eacli of them, of the
            23 I           aforesaicl risk of hai-in fi-om asbestos and/or asbestos products on or fi-orn its preinises, and
            24             witliout attempting to protect persons entering or being on, about or ai-ound the premises of
            25             the high risk of injury or death resulting from exposui-e to asbestos the said defendants' ~
            26             premises, the Premises Defendants, and eacli of them, negligently provided unsafe ~:
            27             equipment, pi-oducts and materials, including, but not limited to, asbestos and asbestos-
            28             containing products, to workers and others, including plaintiff CONNIE DIETRICH and/or
                                                                         - 24 -
                                                               PLAINTIFF`S COfvIPLAINT
      Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 34 of 70 Page ID #:57




            1    Paul Dietrich and Melvin Beacliler, which created a risk of harm to persons entering said
                                  I
            2    pi-ernises and persons exposed to asbestos dust, debris, fiber ancl particulate from the asbestos

            3    and asbestos-containing products used, liandled or disturbed as hereinabove described on the

            4    premises of Premises Defendants.

            5           80.    The unreasonably dangerous conditions at the premises of the Premises

            6    Defendants was of such a nature and existed long enough so that it was, or reasonably should

            7    have been, discovered and corrected by said defendants using reasonable care.

            8           81.    As a consequence, exposed pei-sons, including plaintiff, entered and performed

            9   work in and on said premises which was to defendants' benefit and advantage and at

           10    defendants' request and invitation. In so doing ancl as a consequence thereof, plaintiff was

           ll    exposed to dangerous quantities of asbestos dust, debris, fiber and particulate fi-om the
ao w"s 12.      preinises of Preinises Defendants.
  O
m-W.~
 OUWLL
      o    13          82.     Plaintiff was unaware of the risk of harm created by the aforesaid presence of
x ,~~i ~

~Ns~~ 14
°oLL 'u
                asbestos products and materials on said premises and negligent provision of equipinent,
V0 ZZ
~" N 15,
         products and materials, including, but not liinited to, asbestos and asbestos-containing ,
3 -2
           16   products.

           17          83.     The conduct of Preinises Defendants; and each of thern, were a substantial '

           18   factor and a legal cause of plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin'

           19   Beachler's injuries and damages thei•eby sustained by plaintiff, and that said defendants i
                                                                                                                     ~
           20   demonstrated such an entii-e want of care as to establisli that their acts and on7issions wei-e i

           21   the result of actual conscious indifference to the rights, safety, and welfare of plaintiff I

           22   CONNIE DIETRICH and/or Paul Dietrich and Melvin Beaclller, and that such intentional (

           23 I acts and omissions were substantial factors in causing his disease and injuries.

           24          84.     Plaintiff CONNIE DIETRICH and/or Paul Dietrich and Melvin Beaclhler's

           25   injui-ies and disease were the result of intentional acts and/or omissions, gross negligence and

           26   malice in the use of asbestos at the preniises of the Premises Defendants, and eacli of them,
           27   in that said defendants had a duty to properly remove and/or abate said asbestos at these
           28   facilities befoi-e or during his presence, but failed to do so.

                                                                -25-
                                                     PLA1N"IIFFS COA4PLAINT
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 35 of 70 Page ID #:58




     1             85.    As a direct and proxiniate result of the aforesaid conduct of said Preinises
     2      Defendants, and each of tlieni, plaintiff CONNIE DIETRICH suffered severe and permanent
     3      injui-ies to his pei-son, and plaintiff suffered dainages as alleged above.
     4             86.    In particular, plaintiff would sliow that, as alleged hei-e in this cause of action
     5      and tln-oughout this complaint, tllat sucli intentional, grossly wanton acts and oniissions by
     6      said Preinises Defendants, and DOES 1 througli 400, and eacla of them, and their officers,
     7      directors, and inanaging agents, inclusive, were substantial factors in, and participated in,
     8      authorized, expressly and impiiedly ratified, and had full knowledge of or should have
     9      known, each of the acts set foi-tli here causing his disease and injuries. As the above
    10      referenced conduct coinplained of in this complaint of said Premises Defendants, and DOES
    II      1 tlu-ough 400, and each of thezn, and their officers, directors, and managing agents,
            inclusive, was and is vile, base, willful, Inalicious, fraudulent, oppressive, outrageous, and
            said Premises Defendants, and each of them, inclusive, demonstrated such an entire want of
            care as to establish that their acts and olnissions were the result of actual conscious
            indifference to the rights, safety, and welfare of plaintiff CONNIE DIETRICH and/or Paul
    16;     Dietrich and Melvin Beachler and of worlcei-s exposed to asbestos and asbestos products,
    17: such that, plaintiff, for the sake of example, and by way of punishing said defendants, seelc

    18      punitive damages according to proof.
    19,            VVflEZtEFORE, plaintiff prays judglnent against defendants, and DOES 1 througli
    20 ,    400, and each of thein, inclusive, as follows:
    21             l. For general damages according to proof;
    22 i
        ~          2. For special daniages according to proof;
        ~
    23            3. For inedical and related expenses accoi-ding to pi-oof;
    24 `          4. For loss of income, earning capacity, earning potential according to proof;
    25 ;          5. For exemplary or punitive damages accorciing to proof;
    26 '
        ~
                  6. For costs of suit lherein;
        i
    27 ~

    28

                                                            -26-
                                                  PLAINTIFF'S COivIPLA1N"1-
     Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 36 of 70 Page ID #:59




           1           7. For prejudgment interest on all damages as allowed by laws; and
           2           8. For such other and further relief as the Court deems just and propei-,
           3     DATED: October 11, 2018.           WEITZ & LUXENBERG, P.C.
           4

           5                                        BY:~~~y ~_ ...
                                                     BENNO ASHRAFI
           6`                                        Attorneys for Plaintiff
           7

           8                                     DElYIAND:;FOI2 JUR`YT1t1AT:,
           9          Plaintiff deinands a jury trial on all issues.
          10     DATED: October 11, 2018.           WEITZ & LUXENBERG, P.C..
          11

a~ ~g 12                                            BY:..
 ~
m gw~o 13                                             BElVNO ASHRAFI
Z ~~wLL

 <
XJ~Qs
                                                      Attorneys for Plaintiff
~0~4~
~W g~W    14 .
 o
Wa mo 15
3 -
          16

          17                                                                                       ~

          18

          19

          20

          21 '

          22

          23

          24

          25

          26
          27
          28

                                                              -27-

                                             ~      PLAIN7IFF'S COMPLAINI'      ~~~
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 37 of 70 Page ID #:60




                                           PRELIMINARY FACT SHEET
                                                  (PERSONAL iNJURY COMPLAINT)


     I.        WVCXWRUXFND:INrOI2fyIAT:I.()N

    Name: Connie Dietrich

    ,°:ddress:                                                          City: Lakewood                       State: CA

    Number of years at present address: 40                        Number of years living in current state:~_:75 .._. ...

    Date of Birth:

    Based on the current facts, do plaintiff(s) intend on filing a motion for preference?

     X.     ., Yes           .-..No      :=Do Not Know

    1-iave you received, or have you applied for; Medicare benefits or Social Security Disability benefts?
            Yes             x      No

    I-lave you ever resid'ed in California? x     Yes                                 If YES, provide cities in California
    where you resided and the dates you resided in eacli city..
                                                                                                                               _               .

    City      Lakewood, Lon,c,Beach          ..                               Dates 1943 - Present




                               [See Attachment]

    Date of Fii•st Clairned Asbestos Exposure: 1948                     Date of Last Claimed Asbestos Exposure 1979

    For eacb asbestos-eontaining product to which you claim you were exposed, please provide the
    following information (fill in the chart):



          Defendant        Product at ]ssue ~       llate(s) of     ~      Cmployer            Location of                 Type of
                      11                            );xposure                                   Gxposure               Rxposure (Direct
                                                                                                                   i    Occupational,
                                                                                                                             Pa ra-
                                                    [SEE ATTACHMENT]                                                   Occupational or
                                                                                                                             Non-
                                                                                            _...,..-   . ._.«_...,.._.t_..DCcn ()at1o1181)
                                                                                            ~.—._ _. ..-..             _..._     . .~._.~
                                                                                            .__...~-....~_ .,_I ,__. ,......         —....-.



    1'rcliminLW~ Fuci Sherr Personal Injun
    li.xhihit I tet Gise h1ona,ement Order
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 38 of 70 Page ID #:61




     Have you ever served in the military?                   _ Yes x__
                                                                   -. .~~_ ; No                                     ,

     If yes:

     (a)       Identify the branch of service: ~

     (b)       Identify the dates of service:                                                                       s
                                                                                                                    i
     (c)       Identify the rank and titlp,:

     III.      tY1 iCA:7,yH:TS'I' 6ItY
     1.        Which of the following diseases have you been diagnosed with? Check all that apply:                  ;

      X         Mesothelioma (pleural)                                                                              ~
                Mesothelioma (peritoneal)
                Lung Cancer — Squamous Cell/Adenocarcinoma/Small Cell/Other (circle one)
                Asbestosis
                Pleural Disease
                Other         Specify:                                                 _

     2..       Date of diagnosis and name of diagnosing doctor (per disease, if more than one):
               7/2/201.8; Robert Shurman, M.D.


    3.         Does any pathology material exist for the individual claiming an asbestos-related injury?
               X..      Yes              No
               If YES, please identify what material exists and where it is presently located:
               Chest wall tumor; Long Beach Memorial Medical Center, 2501 Atlantic Ave, Long Beach, CA 90801


    4.         Have you ever smoked?                 Yes      X     No
               If YES, state years and quantity smoked;,_~




    Preliminary Pact Sheet Personatl lnjury                                                              Ptipe 12
~   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 39 of 70 Page ID #:62



                                                                                                   II. EXPOSURE




             .-                             .
            :'          Defeq<tan 1 .- ..       ... .. -. ri» d»ci ;» iss»c   ... Datc(s) nr             Emph,ycr                 Locntion ol'            7•ypc ot
                                                                                  Extx,c»rc                                        Gcpomoc            t:xposmt (Diicct
                                                                                                                                                        Occup.viunal.

                                                                                                                                                      Occupationnl or
                                                                                                                                                          Noo-
                                                                                                                                                         Occu,.vinnall -. ..-

                AUTOZONE WEST,
                INC., individually and
                as successor in
                interest to CHIEF
                AUTO PARTS, INC. and for auto parts                                                                        Lakewood, CA; Long
                a/k/a AUTOZONE, INC. suppGer                                       1948-1979 _....     ,_ N/A.,..          Beach,.CA., ..... .; Non-Occupational ;
                                                                                                                                                     _     _
                BORGWARNER
                MORSE TEC LLC as
                successorby merger
                to BORG-WARNER                                                                                             Lakewood, CA; Long
                CORPORATION                           for auto clutches            1948-1979 .             N/A           ; Beach,_CA               Non-Occupational

                INTERNATIONAL INC.,
                f/k/a and individually
                and as successor in
                interest to ALLIED
                SIGNAL, INC.,
                fndividually and as                                                                                                                                         I:
                successorin interest                                                                                                                                        =
                                                                                                                                                                            ;'.
                to BENDIX                                                                                                  Lakewood, CA; Long                               6
                CORPORATION                           for auto brakes _-„ 1948-1979                       N/A              Beach, CA,,.. ,,..,    Non-Occupational
                KELLY-MOORE PAINT                                                                                          Lakewood, CA; Long
                COMPANY,INC:. .                       for joint compound .1948-1979                        N/A             Beach, CA          Non-Occupational ;. .


                MASO N EILAN                                                   q                                                                                            I
                INTERNATIONAL, INC.,
                f/k/a and Individually
                and as successor in
                Interest to MASON-                                                                                                                                          i
                NEILAN REGULATOR                      forvalves, gaskets
                COMPANY and ANNIN and premises take                                                                       Lakewood, CA; Long
                VALVE C0.                             home                         1948-1979 _..           N/A      .... :. Beach, CA            . Non-Occupational-,y ;
                M ETALCLAD
                INSULATION LLC f/k/a for insulation,
                METALCLAD            gaskets, contractor
                INSULATION                            and premises take                                                   Lakewood, CA; Long
                CORPORATION                           home                         1948-1979              N/A             Beach, CA               Non-Occupational. ..
                OWENS-ILLINOIS, INC]
                individually and as
                successorin interest
                to O W ENS-ILLINOIS
                GLASS COMPANY                     1                                                                       Lakewood, CA; Long
                                                  Ilforinsulation                  1948-1979              N/A             Beach,CA                Non-Occupational
                                                                                                                                    ....... _.
            ,SOCO WEST, INC.                                                                   ~
            6f/k/a BRENNTAG
             WEST, INC. f/k/a
                SOCO-LYNCH
            ~
                CORPORATION
            isuccessorin interest
             jto WESTERN
            itCHEMICAL &
            iMANUFACTURING,                                                                                               Lakewood, CA; Long
            iC0•                                      forasbestosfiber         1948-1979                  N/A             Beach,CA                Non-Occupational




            Preliminary Fact Sheet
'T t   Case
       .    2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 40 of 70 Page ID #:63



                                                                        II. EXPOSURE




               THE BOEING
               COMPANY,
               Individually and as
               successor by merger
               to McDONNELL
               DOUG LAS
               CORPORATION,
               successorby merger
               with DOUGLAS        for premises take                                           Lakewood, CA; Long
               AIRCRAFT COMPANY , home                   1948-1979              N/A            Beach, CA ..._ ,.  Non-Occupational .
               THE PEP'BOYS-
               MANNY, MOE &JACK
               OF CALIFORNIA       for auto parts                                              Lakewood, CA; Long
                        _          suopliec      .., ,   194...8-1979           N/A ....       Beach, CA           Non-Occupatlonal
               UNION CARBIDE                                                                   Lakewood, CA; Long
               CORPORATION         forashestosfiber      1948-1979              N/A            Beach,_CA         I Non-Occupational.._,_
               WESTERN AUTO        forauto parts                                           `   Lakewoad, CA; Long
               5uPPLY COMPANY      suppller              1948-1979              N/A            Beach, CA           Non-Occupational




               Preliminary FactSheet
}(
     Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 41 of 70 Page ID #:64
     ~




                                                                                                      Rase-vodr«ctorkSFbsamP
                       SUPERIOR COCTRT OF CALIFORNIA
                           COUNTY OF LOS ANGELES
         COURTHOUSE ADDRESS:                                                                                 FILED
         Spring Street Courthouse                                                                        Cojn;(d Ca Tiaeiaa
                                                                                                     l .;of tosAnc,,~fes
         312 North Spring Street, Los Angeles, CA 90012
                                                                                                         10/1112018
                         NOTICE OF CASE ASSIGNMENT                                          Shm+Rcar+tr.EmatmosarloetoiCoun
                                                                                               gY           lsaae Lwo          peptAy
                                UNLIMITED CIVIL CASE

                                                                                      CASE NUMBER:

         Your case Is assigned for al1 purposes to the judlcial of(icer Indicated below. :1$3TCV00436


                                 TD1S:Ft311L'49 1S Ti7:BlC SLRVEI7`WITHTHE SUMMONS AND COMPLAINT

                     ASSIGNED JUDGE               DEPT     ROOM ,, `:< ~         ASSIGNED JUDGE                  DEPT , ROOM
          ✓    Brian S. Currey                   15                    A




          Given to the PlaintifT7Cross-Complainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
          on 10/11/2018                                                       By Isoac Loyo.                                   Deputy Clerk
                       (Dutc)

     LACIV 190 (Rev 6/1B)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
     LASC Approved 05/06
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 42 of 70 Page ID #:65




                                   INSTRUCI76NS TUR"I3ANi)L.ING UNLIMITED CIVIL CASES.

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

,PRIORiTY OVER OTIIER RULES
 Tbe Division 7 Rules shall have priority over all other Local Ru1es to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A cballenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to ajudge, or if a party has not yet appeared, within 15 days of the first appearance.

T1ME STANDARDS
Cases assigned to the ]ndependent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court fust being obtained, no cross-complaint may be filed by any .party a8er their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scbeduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE.
The Court will require the parties to attend a final status conference not more lhan 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served ptior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel rnust also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines establishcd by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This Is not a complete delfneation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the lmposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Cbapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be retumed to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of Califomia Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
retumed to an Independent Calendar Courtroom for all purposes.




LACN 190 (Rev 6l18)          NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
•
~ Case
  ~    2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 43 of 70 Page ID #:66




                                       INSTRUCTIONS FOR FIANllL1NG UNLIMITED CIVIL CASES

    The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are suinmarized
    for your assistaiice.

    APPLICATION
    The Division 7 Rules were effective January l, 2007. They apply to all general civil cases.

    PRIORITY OVER OTHER RULES
    The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

    CHALLENGE TO ASSIGNED JUDGE
    A challenge under Code of Civil Procedure Section 170.6 niust be made within 15 days atler notice of assignment for all purposes to
    a judge, or if a party bas not yet appeared, within 15 days of the first appearance.

    TIME STANDARDS,
    Cases assigned to the Independent Calendar.ing Courts will be subject to processing under the following time standards:

    COMPLAINTS
    AI1 complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

    CROSS-COMPLAINTS
    Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-complaints
    shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

    STATUSCONFERENCE
    A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
    complaint. Counsel must be fully prepared to diseuss the following issues: alternative dispute resolution, bifurcation„settlement, trial
    date, and expert witnesses.

    FINAL STATUS.CONFERENCE
    The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All parties
    shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested form jury
    instructions, special jury instructions, and special jury verdicts timely 81ed and served prior to the conference. These matters may be
    heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged lists of exhibits
    and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required by Chapter Three
    of the Los Angeles Superior Court Rules.

   .SANCTIONS
    The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the Court,
    and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party, or if
    appropriate, on counsel for a party.

    This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
    therefore not a guarantee against the imposition of sanctions under Trial Court Dclay Reduction. Careful reading and
    compliance with the actual Chapter Rules is imperative.

    Class Actions
    Pursuant to Local Rule 2.3, all class actions shall be filed at the Staiiley Moslc Courthouse and are randomly assigned to a complex
    judge at the designated complex courthouse. ]f the case is found not to be a class action it will be retumed to an Independent Calendar
    Courtroom for all purposcs.

    wrovisionallV Cotrrplex Cases
    Cases filed as provisionaliy cotnplex are initially assigned to the Supervising Judge of complex litigatioii for determination of complex
    status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be randomly assigned
    to a complex judge at the designated complex courthouse. ifthe case is found not to be complex, it will be returned to an Independent
    Caletidar Cottrtroom for all purposes.




    LACIV 190 (Rev 12/17)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
    LASC Approved 05/06
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 44 of 70 Page ID #:67




                                     VOLUNTARY EFFICI:ENT LITIGATION STIPULATIONS


                                        The Early Organizational Meeting Stipulation, Discovery
                                     Resolution Stipulation, and Motions in Limine Stipulation are
      Superlor Court of Cailfornia   voluntary stipulations entered into by the parties. The parties
      County of Los Angeles

                                     may enter into one, two, or all three of the stipulations;

            e ® a                    however, they may not alter the stipulations as written,
                                     because the Court wants to ensure uniformity of application.
      Los Angeles County
      Bar Association                These stipulations are meant to encourage cooperation
      Litigation Section

      Los Angeles County
                                     between the parties and to assist in resolving issues in a
      Bar Associatlon Labor and
      Employment Law Section         manner that promotes economic case resolution and judicial
                                     efficiency.
                A:•; ~';:ttnt.
                51lsf :n•r~:f
                                        The following organizations endorse          fhe goal of
     Consumer Attorneys
     Association of Los Angeles      promoting efficiency in litigation and ask that counsel
                                     consider using these stipulafions as a voluntary way to
                                     promote communications and procedures among counsel
                                     and with the court to fairly resolve issues in their cases.

                                     ♦Los Angeles County Bar Association Litigation Section♦
     Southern Callfornia
     Defense Counsel                                                                                   I
                                               ,oi Los Angeles County Bar Association

     .;.~,~,a        .,.....~                      Labor and Employment Law Section♦

     Association of
     Business Trial Lawyers              OConsumer Attorneys Association of Los Angeles♦


                                              SSouthern California Defense Counsel*

     .Zc;,~.;~~,x-
               ~.
                - •~'
                                             ♦Association of Business Trial Lawyers*

     California Employment
     Lawyers Association
                                         ♦California Employment Lawyers Association*

        LACIV 230 (NEV)
        LASC Approved 4-11
        For Optional Use
~T   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 45 of 70 Page ID #:68
     ~




         NAME ANDAODRESS OF ATTORNEY OR PARTY YATROUT ATTORNEY;                                       Reanv,A (oi Cleok', FA, 3WnP




                   TELEPHONE NO.:                                 FAX NO. (Opfional):
          E•MAIL ADDRESS (ODllonall:

         I SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES I




                    STIPULATION — EARLY ORGANIZATIONAL MEETING

               This stipulation is intended to encourage cooperation among the parties at an early stage in
               the litigation and to assist the parties in efficient case resotution.

               The parties agree that:

               1. The parties commit to conduct an initial conference (in-person or via teleconference or via
                   videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
                   whether there can be agreement on the following:

                          Are motions to challenge the pleadings necessary? If the issue can be resolved by
                          amendment as of right, or if the Court would allow leave to amend, could an amended
                          comptaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                          agree to work through pleading issues so that a demurrer need only raise issues they cannot
                          resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                          would some other type of motion be preferable? Could a voluntary targeted exchange of
                          documents or information by any party cure an uncertainty in the pleadings?

                    b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                       employment case, the employment records, personnel. file and documents relating to the
                       conduct in question could be considered "core." In a personal injury case, an incident or
                       police report, medical records, and repair or maintenance records could be considered
                       "core.");

                    c. Exchange of names and contact information of witnesses;

                    d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                       indemnify or reimburse for payments made to satisfy a judgment;

                    e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                          or resolution of the case in a manner that preserves objections or privileges by agreement;

                    f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                       phases of the case. Also, when and how such issues can be presented to the Court;

                    g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                       court ruling on legal issues is reasonably required to make sefttement discussions meaningful,
                       and whether the parties wish to use a sitting judge or a private mediator or other options as
              LACIV 229 (Rev 02l15)
              LASCApproved 04/11               STIPULATION — EARLY ORGANIZATIONAL MEETING
              For Optional Use                                                                                            Page 1 of 2
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 46 of 70 Page ID #:69




      Y SMORT   TIIIE                                                                       CASE NUA49ER:




                        discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
                        complaint;

              h. Computation of damages, including documents, not privileged or protected from disclosure, on
                 which such computation is based;

              i. Whether
                       ,. the case is suitable for the Expedited Jury Trial procedures (see information at
                 tirywu+i:Iaootitit:orQ under "Civif' and then under "General lnformation").

      2.                The time for a defending party to respond to a complaint or cross-complaint will be extended
                        to ., _.                   for the complaint, and                            for the cross-
                                 (INSERT DATE)                                       (INSERT DATE)
                        complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
                        and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                        been found by the Civil Supervising Judge due to the case management benefits provided by
                        this Stipulation. A copy of the General Order can be found at w►lfiisaacourt.orct under "Civif',
                        click on "Generallnformation", then click on "Voluntary Efficient Litigatlon Stipulations".

      3.                The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                        and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                        r.esults of their meet and confer and advising the Court of any way it may assist the parties'
                        efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                        the Case Management Conference statement, and file the documents when the CMC
                        statement is due.

      4.                References to "days" meaa calendar days, unless otherwise noted. If the date for performing
                        any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                        for performing that act shall be extended to the next Court day

      The following parties stipulate:
      Date:
                                                                          D
                          (TYPE OR PRINT NAME)                                        (ATfORNEY FOR PLAINTIFF),
      Date:
                                                                          >
                          (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Date:
                                                                          ~
                          (IYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Date:

                                                                         ,
                          (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Date:
                                                                          D
                          (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                            )
      Date:
                                                                         ➢
                          (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                            1_
      Date:
                                                 _.                      y
                          (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                            )



      LAciv2zg(Revozne)
      LASC Approved 04/11 STIPULATION — EARLY ORGANIZATIONAL MEETING                                              Page 2 of 2
*i   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 47 of 70 Page ID #:70
     .




         NAMEAM1DAOOnE690FA7TOpNEYOn PARTY WITHOUT ATTORNEY                    STAT67fAnMJ+IBER                Reauvoa lor OIe.kS F7c Sluap




                  TELEPHONE NO.:                                 FAX NO. (Optlonal):
         E-MAIL ADDRESS (Optional):
            ATTORNEYFOR Name:
         SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES




                          _.                                    _
              .   .. . . . .   ........ ,:. . ,.. . . . . . .. ,.: - ,. ._. .... _ . . .. . .     .   CASB NUMBER:                            .   .

                                 STIPULATION — DISCOVERY RESOLUTION

               This stipulation is intended to provide a fast and informal resolution of discovery issues
               through limited paperwork and an informal conference with the Court to aid in the
               resolution of the issues.

               The parties agree that:

               1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
                  the moving party first makes a written request for an Informal Discovery Conference pursuant
                  to the terms of this stipulation.

               2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
                  and determine whether it can be resolved informally. Nothing set forth herein will preclude a
                  party from making a record at the conclusion of an Informal Discovery Conference, either
                  orally or in writing.

               3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
                  presented, a party may request an Informal Discovery Conference pursuant to the following
                  procedures:

                               a. The party requesting the Informal Discovery Conference will:

                                 i.    File a Request for Informal Discovery Conference with the clerk's office on the
                                       approved form (copy attached) and deliver a courtesy, conformed copy to the
                                       assigned department;

                                ii.    Include a brief summary of the dispute and specify the relief requested; and

                                iii.   Serve the opposing party pursuant to any authorized or agreed method of service
                                       that ensures that the opposing party receives the Request for Informal Discovery
                                       Conference no later than the next court day following the filing.

                               b. Any Answer to a Request for Informal Discovery Conference must:

                                 i.    Also be filed on the approved form (copy attached);

                                H.     Include a brief summary of why the requested relief should be denied;
              LACIV 036 (new)
              LASCApproved 04l11                    STIPULATION — DISCOVERY RESOLUTION
              For Oplional Use                                                                                                     Page 1 of 3
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 48 of 70 Page ID #:71




      SMORT TITLE                                                                   CASE NUAfEIER:




                    iii.   Be filed within two (2) court days of receipt of the Request; and

                    iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                           method of service that ensures that the opposing party receives the Answer no
                           later than the next court day following the filing.

           c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
              be accepted.

           d. If the Court has not granted or denied the Request for Informal Discovery Conference
              within ten (10) days following the filing of the Request, then it shall be deemed to have
              been denied. If the Court acts on the Request, the parties will be notified whether the
              Request for Informal Discovery Conference has been granted or denied and, if granted,
              the date and time of the Informal Discovery Conference, which must be within twenty (20)
              days of the filing of the Request for Informal Discovery Conference.

           e. If the conference is not held within twenty (20) days of the filing of the Request for
              Informal Discovery Conference, unless extended by agreement of the parties and the
              Court, then the Request for the Informal Discovery Conference shall be deemed to have
              been denied at that time.

      4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
         without the Court having acted or (c) the Informal Discovery Conference is concluded without
         resolving the dispute, then a party may file a discovery motion to address unresofved issues.

      5. The parties hereby further agree that the time for making a motion to compel or other
         discovery motion is tolled from the date of filing of the Request for Informal Discovery
         Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
         fiting of the Request for Informal Discovery Conference, whichever is earlier, unless extended
         by Order of the Court.

           It is the understanding and intent of the parties that this stipulation shall, for each discovery
           dispute to which it applies, constitute a writing memorializing a"specific later date to which
           the propounding [or demanding or requesting] party and the responding party have agreed in
           writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c); and
           2033.290(c).

      6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
         an order shortening time for a motion to be heard concerning discovery.

      7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
         terminate the stipulation.

      8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
         any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
         for performing that act shall be extended to the next Court day.



     LACIV 036 (new)
     LASCApproved 04111              STIPULATION — DISCOVERY RESOLUTION
     For Optional Use                                                                                Page 2 of 3
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 49 of 70 Page ID #:72




      SMORT TITLE:                                                     CASE NUTABER:




      The following parties stipulate:

      Date:
                                                       :
                     (TYPE OR PRINT NAME)   -                       (ATTORNEY FOR PLAINTIFF)
      Date:
                                                       ➢
                     (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
      Date:
                                                       ➢
                     (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
      Date;'
                                                       ➢                                                           _
                     (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
      Date:
                                                       ➢
                                                                                                                                      ..
                     (TYPE OR PRINTNAME)                    (ATTORNEY FOR                                                         1
      Date:
                                                       ➢
                     (TYPE OR PRINT NAME)                   (ATTORNEY FOR
      Date:
                                                       ➢                                                .......................
                                                                             .
                     (TYPE OR PRINT NAME)                  `(ATTORNEY FOR              ... .... .._<   ........




     LACIV 036 (new)
     LASC Approved 04/11           STIPULATION — DISCOVERY RESOLUTION
     For Optional Use                                                                                            Page 3 of 3
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 50 of 70 Page ID #:73




                                                  ATTORtiEY;                      STATE BAR NUEABER                               R-d fa Clmlt•c F]! Slamp




                                                                    FAX NO. (Optional):

   ... _            ~+q: ~wr.. - :•amo :

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    .GOURTHOUSE AOORESSt;

    P W NTIFF:




                            INFORMAL DISCOVERY CONFERENCE
                      (pursuant to the Discovery Resolution Stipulation of the parties)
           1. This document reiates to:
                          ❑           Request for Informal Discovery Conference
                          ❑           Answer to Request for Informal Discovery Conference
           2. Deadline for Court to decide on Request:                                                       (Insert date 10 calendar days followin9 eling ot
                    the Request).

           3. Deadline for Court to hoid Informal Discovery Conference;;,                                                           (insart date 20 calendar
                    days ►ollowing fling of the Request).

           4. For a Request for Informal Discovery Conference, briefly describe the nature of the
                   discovery dispute, inciuding the facts and legal arguments at issue. For an Answer to
                   Request for Informal Discovery Conference, briefly describe why the Court shouid deny
                    the requested
                                .>. discovery,      Including the facts and legal arguments at issue.
                                        _...._,:..._._._.._.--•----._...._~._._ _..,~------------,..,. ._ ..r..,.a..„~:,.._,_~~..:..,.~.r
                - -- --           -- _.                                                                                                     .. ...,.,...:x......,..,.,_~.




               ~                                                                                                                                                        ~..
               1                                                                                                                                                        I
                                                                                                                                                                        t •`

                                                                                                                                                                        t_
                                                                                                                                                                        i


               ~                                                                                                                                                        I
                                                                                                                                                                        E
              .1                                                                                                                                                        I
               ~i                                                                                                                                                       ..
               ,
               :
              ,I                                                                                                                                                        '•.

                                                                                                                                                                        I
                                                                                                                                                                        ;




           vaclvos4(new)                           INFORMAL DISCOVERY CONFERENCE
           IASC Approved 04/11
           For Optional Use                  (Pursuant to the Discovery Resolution Stipulation or the parties)
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 51 of 70 Page ID #:74




   •f1AMGl.t87 AA1Q1iL55 CfFs̀'AT7lXFfiGY OR:PA1tTY tW t)11I(!Y A71(lfti~.                 STA7E -R NUMBER                                                RwmwC fof ClaNfa FOe Slsmp




                 fELEPHatJE NO.:                                             FAX NO. (Optional):
     E=AAi11a; qpDFlE55'{Ojiry~ri~l);`
         A77`ORE7EY'I'OR`_ fdamri ;' .
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
   ;COURTNOUSEADDRE55:

   ' PLAINTIFF:

                          ,.                                                                                 __.: •: ., ........ . . ... ... .
   DEFENDANT:

                                                                                                                                                 CASE NUMBER: .               ....~
                      STIPULATION AND ORDER — MOTIONS IN LIMINE n


            This stipulation is intended to provide fast and informal resolution of evidentiary
            issues through diligent efforts to define and discuss such issues and limit paperwork.


           The parties agree that:

           1. At least                             days before the final status conference, each party will provide all other
                   parties with a list containing a one paragraph expianation of each proposed motion in
                   limine. Each one paragraph explanation must identify the substance of a single proposed
                   motion in limine and the grounds for the proposed motion.

           2. The parties thereafter will meet and confer, either in person or via teleconference or
              videoconference, concerning all proposed motions in limine. In that meet and confer, the
              parties will determine:

                  a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                          stipulate, they may file a stipuiation and proposed order with the Court.

                  b. Whether any of the proposed motions can be briefed and submitted by means of a
                     short joint statement of issues. For each motion which can be addressed by a short
                     joint statement of issues, a short joint statement of issues must be filed with the Court
                     10 days prior to the final status conference. Each side's portion of the short joint
                     statement of issues may not exceed three pages. The parties will meet and confer to
                          agree on a date.and manner for exchanging the parties' respective portions of the
                         short joint statement of issues and the process for filing the short joint statement of
                         issues.

           3. AII proposed motions in limine that are not either the subject of a stipuiation or briefed via
               a short joint statement of issues will be briefed and filed in accordance with the California
              Rules of Court and the Los Angeles Superior Court Rules.



          LACIV 075 (new)
          IASCApprovedp4/11                          STIPULATION AND ORDER— MOTIONS IN LIMINE
          For Oplional Use                                                                                                                                                 Page 1 of 2
a
    M   Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 52 of 70 Page ID #:75
        ~




             •    SN00.TTITiE:                                                             GSENUMBER:




                  The following parties stipulate:

                  Date:
                                                                   a
                                 (TYPE OR PRINT NAME)                                  (ATTORNEY FOR PLAINTIFF)
                  Date:
                                                                   ~
                                 (TYPE OR PRINT NAME)                                 (ATTORNEY FOR DEFENDANT)
                  Date:
                                                                   ➢
                                 (TYPE OR. PRINT NAME)                                (A'n;QRNEY FOR DEFENDANT)
                  Date:
                                                                   ➢

                    "    '~      (TYPE OR PRINT NAME)                                 (ATTORNEY FOR DEFENDANT)
                 Date:
                                                                   ➢                                                            ,.
                                                                       . .__,
                                 (TYPE OR PRINT NAME)                       {A:TTORWY:FQR..
                 Date:
                                                                   ➢
                                 (TYPE OR PRINT NAME)                       (ATTORNEY FOR                          _ )
                 Date•
                                                                   ➢            _..
                                 (TYPE OR PRINT NAME)                       (ATTORNEY FOR



                 THE COURT SO ORDERS.

                   Date:
                                                                                                                            -
                                                                                           JUDICIAL OFFICER




                 IACIV 075 (new)
                 LASC Approved 04/11       STIPULATION AND ORDER — MOTIONS IN LIMINE                          Page 2 of 2
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 53 of 70 Page ID #:76




                             Superior Court of California                                                4

                               County of Los Angeles

                                                                                                         I


                 ALTERNATIVE DISPUTE RESOLUT)ON (ADR)
                                     INFORMATION PACKET



                 The person who files a civil lawsuit (plaintiff):must include the ADR information
                 Packet with the co'mplaint when serving the defendant. Cross-complainants must
                 serve the ADR Information Packet on any new parties named to the action
                 together with the cross-complaint.

                 There are a number of ways to resolve civil disputes without having to sue
                 someone. These alternatives to a lawsuit are known as alternative dispute
                 resolution (ADR).

                 In ADR, trained, impartial persons decide disputes or help parties decide disputes
                 themselves. These persons are called neutrals. For example, in mediations, the
                 neutral is the mediator. Neutrals normally are chosen by tfie disputing parties or by
                 the court. Neutrals can help resolve disputes without having to Eo to court.




  LAADR 005 (Rev. 03/17)
  LASC Adopted 10-03
  Cal. Rules of Court, rule 3.221
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 54 of 70 Page ID #:77




   Advantages of ADR
       •   Often faster than going to trial
       •   Often less expensive, saving the litigants court costs, attorney's fees and expert fees.
       •   May permit more participation, allowing parties to have more control over the outcome.
       •   Allows for flexibility in choice of ADR processes and resolution of the dispute.
       •   Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
           mutually agree to remedy.
       o   There are fewer, if any, court appearances. Because ADR can be faster and save money, it can reduce
           stress.


  Disadvantages of ADR - ADR may not be suitable for every dispute.
       +   If ADR is binding, the parties normally give up most court protections, including a decision by a judge or
           jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
       i   ADR may not be effective if it takes place before the parties have sufficient information to resolve the
           dispute.
       •   The neutral may charge a fee for his or her services.
       •   If the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
           costs of trial, such as attorney's fees and expert fees.



  The Most Common Types of ADR

      •    Mediation

           In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
           of their dispute. Unlike lawsuits or some other types of ADR, the parties, rather than the mediator,
           decide how the dispute is to be resolved.

               4     Mediation is particularly effective when the parties have a continuing relationship, like
                     neighbors or business people. Mediation is also very effective where personal feelings are
                     getting in the way of a resolution. This is because mediation normally gives the parties a chance
                     to express their feelings and find out how the other sees things.

               ~     Mediation may not be effective when one party is unwilling to cooperate or compromise or
                     when one of the parties has a significant advantage in power over the other. Therefore, it may
                     not be a good choice if the"parties Fiave a history of abuse or victimizatlon.




  LAADR 005 (Rev. 03/17)
  LASC Adopted 10-03
  Cal. Rules of Court, rule 3.221

                                                          Page 2 o14
r .Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 55 of 70 Page ID #:78




                  n Arbitration

                      In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each
                      side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                      trial, and the rules of evidence may be relaxed. Arbitration may be either "binding" or "non-
                      binding." Binding arbitration means the parties waive their right to a trial and agree to accept
                      the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                      request a trial if they reject the arbitrator's decision.

                      Arbitration is best for cases where the parties want another person to decide the outcome of
                      their dispute for them but would like to avoid the formality, time, and expense of a trial. It may
                      also be appropriate for complex matters where the parties want a decision-maker who has
                      training or experience in the subject matter of the dispute.



                  ~   Mandatory Settlement Conference (MSC)

                      Settlement Conferences are appropriate in any case where settlement is an option.
                      Mandatory Settlement Conferences are ordered by the Court and are often held near the date
                      a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                      time exclusively to preside over the MSC. The judge does not make a decision In the case but
                      assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a
                      settlement.

                      The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program is free of
                      charge and staffed by experienced sitting civil judges who devote their time exclusiveiy to
                      presiding over MSCs. The judges participating in the judicial MSC program and their locations
                      are identified in the List of Settlement Officers found on the Los Angeles Superior Court website
                      at http://www.:tacouit:orQl: This program is available in general jurisdiction cases with
                      represented parties from independent calendar (IC) and Centrai Civil West (CCW) courtrooms.
                      In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
                      eve of trial by the personal injury master calendar courts in the Stanley Mosk Courthouse or the
                      asbestos calendar court in CCW.

                      In order to access the Los Angeles Superior Court MSC Program the judge in the IC courtroom,
                      the CCW Courtrooni or the personal injury master calendar courtroom must refer the parties to
                      the program. Further, all parties must complete the information requested in the Settlement
                      Conference Intake Form and email the completed form to mscdeptl8@lacourt.org.




     LAADR 005 (Rev. 03/17)
     LASC Adopted 10-03
     Cal. Rules of Court, rule 3.221

                                                           Page 3 of 4
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 56 of 70 Page ID #:79
a y a




         Additional Information


         To locate a dispute resolution program or neutral in your community:

             •   Contact the California Department of Consumer Affairs                       Consumer Information
                 Center toll free at 800-952-5210, or;
             • Contact the local bar association (http://www.lacba.org/) or;
             Q~ Look in a telephone directory or search online for "mediators; or "arbitrators."

         There may be a charge for services provided by private arbitrators and mediators.



         A list of approved State Bar Approved. Mandatory, Fee Arbitration programs is available at
         http://c6lbar:ca:g6v/Att6:r~e'ds((utember5ervices~FeeArbitration/AppCoyedAroRrams aspx#►19


        To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
        cail a Contract Provider agency directly. A list of current Contract Provider agencies in Los Angeles County is
        avai{able at the link below.

        http.//c'ss:{acouritV ~ovlprt~~raiti'sldisgute resoluffon pro~rarii-drp(:



                                          County of Los Angeles Dispute Resolution Program
                                                  3175 West 6th Street, Room 406
                                                     Los Angeles, CA 90020-1798
                                                         TEL: (213) 738-2621
                                                        FAX: (213) 386-3995




        LAADR 005 (Rev. 03/17)
        LASC Adopted 10-03
        Cal. Rules of Court, rule 3.221

                                                              Page 4 of 4
    Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 57 of 70 Page ID #:80




             1    Benno Ashrafl, Esq. (CSBN 247623)
                  Marc Willick, Esq. (CSBN 175379)                                        CQNFbFiiNTED GOPY
                                                                                               flRIC`~INAL FILE[J
             2    WEl1"L & LUXENBERG, P.C.                                                 S» e4ior C6uri of Calil6rn"
                                                                                             ~quirty 1.qs A[iqeles a
                  1880 Century Park East, Ste. 700
             3    Los Angeles, Califomia 90067                                                 OCT 11 za18
                  Telephone: (310) 247-0921
             4                                                                   SlierrCll: Ca~ier,. Ex~culive Dftic0tlCierk o1 Court
                  Facsimile: (310) 786-9927
             5                                                                            Dy: ls;aac.l_ovos ©epufy..
                  Attorneys for Plaintiff
             6

             7
    ~                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
    0 8                                          FOR THE COUNTY OF LOS ANGELES
    ~        9
                                                                                                                                        0

             10

             11   Coordinated Proceeding                             CASE NO.                                 ~?
                  Specia] 7'itle (Rule 3.550)                                                                              ~
a~ ~
C~4 y 2
        12        LAOSD ASBESTOS CASES

Zu-
        LL
mgouw ~w~
        °    13                                                      PLAINTIFF'S NOTICE OF DEPOSITING
XaLLz~
    orc           CONNIE DIETRICH, an individual;
7o3auf
~ws~w 14                                                             JURY FEES

} n u n      1G
             1J
3 _
                              Plaintiffs,
             16

             17      V.

             18   AUTOZONE WEST, INC., et a].,
                                                                     Complaint filed: October 11, 2018
             ]9                Defendants.
             20

             21

             22

             23
             24

             25
             26
             27

             28

                                                PLA]NT1}=1='S NOTICE OF DEPOS]T1NG 1URY FEES
                                                                    -1-
~ K ~
        Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 58 of 70 Page ID #:81




                 1                     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
                           I
                 2
                           ~           PLEASE TAKE NOTICE that pui-suant to California Code of Civil Procedure Section
                 3             631(b), Plaintiff now deposits jury fees with Los Angeles Superior Court in connection with the
                 4
                               above-captioned matter.
                 5
                                      TO:     The above court, the Clerlc thereof, and all concerned parties:
                 6
                                      The above-entitled case, having requested a jury trial, the statutory fee of one hundred and
                 7
                               fifty dollars ($150.00) prescribed as and for the first day's deposit for trial by jury, is tendered
                 8
                               herewith on behalf of Plaintiff.
                 9


                10             DATED: October 11, 2018.                                                          WEITZ & LUXENBERG, P.C.

                l]
   U $
   0o    r' 0   1'l
   ~6 Na
   ~Q  Q
                                                                                                                 Benno Aslu-afi, EsG.
    p
                                                                                                                 Attorneys for Plaintiff
    o.~
   ~aWNO
                13
   X~o¢~
   ~o3am               ~
   ~„ s ~w 14
           _
   ~6   UN
   3< 3 g 15


                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27
                28 I

                                                          _       ~_._.. ~.~.._.~.__..,...._...__._ ........................................_,....._..........._..__._...-...___.. ..__...._._____   ~-
                                                          PLAINTIFF`S NOTICE OF DEPOSiTING IURY FEES
                                                                                                       -2—
~   ;~
         Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 59 of 70 Page ID #:82
         a




                                                                                                                                                                      ~ Restrvtd:lat Gtetk's:Starnp
                                                                 SUPERIOR COURT OF'CALIFORNIA
                                                                    COUNTY OF LOS ANGELES

                  COURT ADDRESS:

                   ..                                   111
                                                        ,   North Hill .Street, Los Angeles, CA 90012                                                          .
                  PL'AINTiFF:
                                                         CONNIE DIETRICH
                                                                                                                                         _.                                                                                           .
                  DEFENOANT
                                                        AUTOZONE WEST, INC., et al..
                                                    _
                                                                                                                                                                      CASE NUMBER:
                                                                                            CIVIL DEPOSIT

                  CLERK: PREPARE A FORM FOR EACH DEPOSITOR PAYING SEPARATELY

                  PLEASE REPORT TO THE CLERK'S OFFICE/CA'SHIER:
                      xn Room 102, Central Civil                                   Clerk's Off ce , Room                                        ~ Department Number
                                                                                  n

                                   '°"Dislribblion Codes                                                                    Amt Due              Distribution Cades                  -                   --- - ~ Aml Due
                                  . ..   ... .. . ........... ._                   . .                                  ~                                                       ....- ..............      .,.: ...
                                                                                                                                                                                                               '   .: .....:~..-~~
                                                                                                                                                                                                     .
                                    251, DAILY JURY FEES                                                                                           74     DEPOSIT IN TRUST
               . ~                        ..i                       Dales:                                     -        .                 ~

                                               N,of day(s)                        xS

                  O                 72         )U RYFk&i . ~•                                  ~•>~                     ;                          101 ~ ~ FIRST PAPERS-
                                               Trial Da(er ~ONE                                                                                            GENERAL JURISDICTION
                                           Ty                -
                                               (Initial Deposd 5 : 150 00
                  ~                            REPORTERS FEES                                                                             ~        101   FIRST PAPERS-LIMITED OVER 510,000+
                                   752
                  `                          ~~~   '
                                           ' ..::.:::c..:.
                                             Dh1C5:~                                                      .,                                             WOhdeclaralion Limte
                                                                                                                                                                           i d lo $1D000
                                                                                                                                                                                     .                                            '
                                                           ___...._..,._.... , ~: . ..     . _:.. ..,..                 '                 O       141
                                                                                                                                                         (perB8P6322_1(a))
                                          :ll ofl/'2day(s)                                   xS
                                                                                                                                                  130 . Limifed lo $10,000                                                   ~
                                         Full Day . . .:                                                               .                                                                                                         ..
                 a'                721 " SANCTIONS ORDERED ON.                                                              =             O
                                                                                                                                                  211    RECLASSIFICATION FEE
                                            Rale:,•  -
                            .     .........
                                    213 " MOTIONS/APPLICATION TO CONT, HEARING                                                          !~        150    COMPLEX LITIGATION TRIAL/PLAINT7FF

                                  ~ 200        MOTIONSIAPPLICATION TO CONT.TRIAL                                                          ❑,      151    COMPLEX LITIGATION TRIALfDEFENDANT

                                        Olher:
              .,..._._...:-:_~ .................::........... :::....._::.::._-:._:.—. _
                                    T.p;be paid via: E] CaSh                                     DCheck MCertified Check/Money Order                       F] Credit Card

                                                                       E] On or Before: -__--=•:--_----..._:                    .    ~ Forthwilh

                                    Paymenl will be made by                              xO Plainliff: GoDnie+,Dk'ilrii<h ~.              ~ Defendarrt

                                                                                                                            JOHN A. CLARKE, Executive OfrrcerlClerk
                                                DATE                                                                    BY:
                                                              ~'•-                                                                             epu y CCeik -            "`
                        .            _. ....    .             . ...:                            .  .
                                                                            TO BE COMPLETED BY DEPOSITOR                                                                     CASHIER'S VALIDATION


                                 Depositor's Name: Weilz & Luxenberg, P.C.;

                                 F-I Plainliff in Pro Per ~ Defendant in Pro Per

                                 ❑
                                 x Counsel ror                           E,, ] Plaintilf              Connie.Dietrich
                                                                                                                    iPamn or Party
                                                                         r~ Defendant
                                                                                                                    Name ol Party
                                Address ol depusitar
                                                                    1880 Century Park East, Suite 700

                                                                    Los Angeles, CA 90067

                        CIV 083 03-04 (Rcv,                  05106)                                                                    CIVIL DEPOSIT
                        LASC Approvcd                                                                               Distribulion: Original - Case File Copy-Customer
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 60 of 70 Page ID #:83


                                                                                                                                  !
                                                                                    -'.                                      tS' !?!j',{~      .
                                                                                                                            , ry
                                                                                                                        .tie ~          ~`~•

                                                                                                                           l     41026656 .

                                                                                -                                            ~                 '
 c       "a                                                                                                                f,SEil%jlG~:
               1                                                                                                           Nov 22 20' i
                                                                                                                             1:08PM




               3
               2                                                                          B
                                                                                8at~~7~~Rf~~IifPrnia
                                                                                          u
                                                                                  Covnty O1'I,o& /ingoles

               4    ~


               5:                                                                                    r
                                                                         ;J!rahpA: Clnrke, Fxecutive O cerl Cl~rk.
               6;                                                 a       ~y             ~ . ~ DeI?oty
                                                                                  AL~tr~a Mo~ Fs
                                                                                           ..
               7~

                                      SUPERIOR COUR7' OF THE STATE OF CALIFORNIA
                                              FOR THE COUNTY OF LOS ANGELES

              10'

              11 i IN RE LAOSD ASBESTOS LITIGATION JCCP-CASE NO. 4674
                                                                    ORDER AUTHORIZING ELECTRONYC
                                                                  ; SERVICE
              13•~i


              15:                                                     Dept: 324                                                          •
                                                                      Judge: Hon. Emilie H. Elias                                    +
     ~        16:`


              17

              18='




              21.

              22.

              23.

              24

              25

              26

              27

              28
                        ORDEI2 AUTIIORiZING EL);CTRONJC SERVICE                                                      Page 1 o f] 1
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 61 of 70 Page ID #:84




        1         A1r1YCA`I'I6.IV Of (DRDICR
       1 111.
       2'         Judicial Council Coordinated Proceedings Case No. 4674 (hereinaf3er referred to as

       3"ASBESTOS LITIGA'I'ION" or "J CCP 4674") is deemed complex li tigation within the meaning of

       4 the California Standards ofJudicial Administration for Complex Litigation Section 19 and California
       5;Rulcs of Court, Rule 3.400, et, seq. As such, ASBESTOS LITIGATION requires specialized

       6 management to avoid placing unnecessary burdens on the Court and the litigants and to keep costs

       7 ,reasonabte.

       g;'        At the Omnibus Status Conference held on October 6, 2011 the Court advised all parties

       9`.present that it intended to order e-service. On the saine date, the parties were invited to join a

      10 eomniittee to select the provider and to diseuss the ternms of the e-service process. The Court met with
         :
      11 said eommittcc, which consisted of representatives from both plaintiff and defense sides, on
      12 October 18, 2011 to hear presentations from potential providers and to discuss the nature of this

      13 Order. The Court fiarther provided the draft of tivs Order to said committee for their input. Said
      14 committee has selected the provider and has given their input into this Order.

      15 ;        The Court finds that entry of an orderrequiring mandatory electronic service ofall pleadings

      16 .and documents subsequent to the filing of the Complaint and Surnmons in ASBESTOS

      17 LITIGATION actions will bcnefit the Court, counsel and litigants, and will further the orderly

      18 :conduct andmanagement ofASBESTOS LITIGATION in this jurisdietion. The Court further finds

      19 that electionic service will not cause undue hardship or significant prejudice to any party. Therefore,
      20 pursuant to Califon-ria Rules of Court, Rule 2.253, the Court hereby orders service subsequent to the       ~~

      21 filing and service of the Complaint and Surnmons to be accomplished electronically as set forth in
      22 this Order by all parties in ASI3ESTOS LITIGATION. California Rules of Court, Rules 2.250

      23 through 2.261 shall govern the clectronic service of documents in the ASBESTOS I.ITIGATION.
      24 Electronic service of ASBESTOS LITIGATION documents requires utilization of an electronic
      25 service provider. Any such provider must be approved by the Court. The effective date for

      26 electronic service in ASBESTOS 1.ITIGATION shall be November 14, 2011.

      27

      2.8
            ORDER AUTHORIZINC ELECTRONIC SERVICE                                                        ge 2 of 11
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 62 of 70 Page ID #:85



                                                                          : _*


       d 1 2.      DEFYNI _TIONS

       2           A.     E-Service VENDOR or VENDOR or Approved VENDOR — A private firm or

       3.                 other business entity approved and selected by the Court to provide electronic
                                                                                                                      i
       4,                 service. As of the effective date of this Order, the Court has approved LexisNexis

       S                  (http;l/~vww:leYisnexis.cori~/rletindserve).

      - 6'         B.     E-Service—Electronic transmission of an original document to all otlier designated

       7;                 recipients via the VENDOR's system. tlpon the completion of any transmission to

       8                  the VENDOR's system, a transaction receipt is issued to the sender acknowledging

       9                  receipt by the VENDOR system. Once the VENDOR has served all recipients, proof

      10                  of electronic service shall be available to the sender from VENDOR.

      11           C.     ASBESTOS LITYGATION — All cases that liave been, or become, coordinated into

      12                  JCCP 4674.

      13           D.     E-Document — An electronic version of a word processing document which

      14 „                generally is composed of text.

      15           E.     E-Image — An electronic version ofa document that has been scanned or converted

      16                  to a graphical or image formal.

      17           F.     USER(S) —Any party or non-party to an action who files ASBESTOS. LITIGATION
      18                  documents and utilizes the services of the approved VENDOR.

      19 '         G.     CASE -- The individual case filed by a plaintiff which is now, or later becomes, a

      20 ;                part of the ASBESTOS LITIGATION.

      21 3.        OPERATION OF ELECTRONIC SERVICE PROCEDURE

      22           A.     All parties to the ASBESTOS LITIGATION pending in this Court, otlier than self-

      23 represented parties, shall utilize the services of an approved VENDOR on and after the effective date
      24 'of this Order. USERS shall enter into the following arrangements with VENDOR:

      25                  1.      A standard service agreement during the registration process with the

      26                         approved VENDOR that will govern any and all transactions completed

      27                         within and outside the scope of this Order, in additioii to additiona{ features

      28
             ORDER AU'rHORYZING ELEC"I-RONIC SERV]CE                                                  Page 3 of ] 1
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 63 of 70 Page ID #:86




     ,
          I                        that USERS may but are not required to use in connection with the electronic

          2                        serving oP documents through the VENDOR;

          3                 2.     An addendum agreement referenced herein shall apply solely and exclusively

          4                        to the parties to the ASBESTOS LITIGATION and their legal
          5'                       representatives, and shall not be altered by VENDOR without Court

          6                        approval.

          7          B.     The fees charged by the VENDOR for use of the electronic service system shall be

          8.                established by the VENDOR pursuant to the agreed upon terms. Other than that

          9;                specifically contemplated by the terms of the agreement, VENDOR shall maintain

         10                 the fee structure in effect for E-Service at the commencement of this Order. No fees

         11                 associated with electronic service may be increased by the VENDOR without Court

         12 .               approval after having given at least 60 days prior notice to all USERS.

         13 '        C.     The Court may solicit bids from other potential VENDORs and submitto the parties

         14 .               in ASBESTOS LITIGATION any recommendations for a change in the designation

         15,                of the VENDOR or the terms of the Service Agreement. Should a party in

         16 '.              ASBESTOS LITIGATION seek to alter the.current VENDOR, it must seek leave of

         17 :               Court to do so.

                     ASSIGNMLNT BY THE VENDOR 0F yVEBSIT.]C AND USERNAME AND

                     PASSWORD

         20          VENDOR shall establish and maintain an intemet website for the ASBESTOS LITIGATION.

         21 VENDOR wilI post all documents served by the parties to the website as provided in this Order and
         22 shaIl serve each document on the parties included on the service list provided to VENDOR in
         23 accordance with the procedures herein.

         24          A gencral page will be created for JCCP 4674. All orders that apply to all CASES in

         25 ASBESTOS LITIGATION or notices from the Court shall be designated by the Court to be posted

         26 and served on all parties under JCCP 4674. All other documents shall be posted and served on all

         27 parties in lhe CASE to which the document pertains under the individual CASE number.

         28
                ORDER ATJTHORtZING ELECTRONIC SERVICE                                                 Page 4 of 11
~ r ~ Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 64 of 70 Page ID #:87




             I            VENDOR shall assign to the pai-ty's designated representative a confidential USER name
            2 and password which may be used to electronically serve and receive pleadings, orders, and other

            3 documents that are filed and/or served in ASI3ESTOS LITIGATION. No attorney or party

             4:: represenlative shall knowingly authorize or permit his/her USER name or password to be utilized by

             5 anyone other than the authorized attorneys or employees of the attorney's law firm.

             6'      5.   Z, UECT3;tONIC SERVICE OE RILEADINCS AND OTHER DOCUMENTS

             71''         AII documents filed with the Court shall be electronically served on all parties. Except as

             8-° expresslyprovided herein, all pleadings;.motions, memoranda of law, declarations, orders, discovery,

            9, ex parte notices, deposition notices and objections, or other documents served in ASBESTOS

            l 0:: LITIGATION by USERS shall be electronically served.

            )I            Notice(s) of ex partes, whether by letter or pleading, shall be uploaded as a separate

           12 transaction. All notices of depositions and objections to depositions must be uploaded as a separate

           13 transaction. Except as set forth above, documents pertaining to the same CASE may be served as one

           14 transaction if they periain to the same category of documents and the sameparty, i.e. notice ofmotion,
           15 points and authorities, declarations, etc. for one motion may be served together as a single

           161 transaction.

           17             USERS may electronically serve other documents not specifieally contemplated above. Other

           18 correspondence between counsel need not be served electronically.
            19            In the event a document is served by any method authorized under the Code of Civil Procedure

           20 other than electronic service, a copy of the document(s) also shall be electronically served in
           21 compliaiice with the terms of this Order by 5:00 p.m. on the next business day.
           22             Nothing is intended by this Order to modify tlie obligations of service as set fortli in the

           23 California Code of Civil Procedure and/or other applicable rules.
           24             A.     Co►vtllaint antl First Aplpear.ances

           25                            Plaintiff shall Fle in paper fomi the complaint and suminons and proof of

           26                    service of same; these documents shall also be posted electronically. Electronic

           27                    service of a summons and complaint does not constitute service of process for any

           28
                    I ORDER AUTHORIZ7NG GLECTRONIC SERV7CE                                                 Page 5 of I I
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 65 of 70 Page ID #:88




       1;               purpose and does not relieve the serving party from compliance with the applicable

       2                provisions of the California Code of Civil Procedure.

       3.                      Each defendant shall serve its first pleading in each CASE with the VENDOR

       4                in such manner as the VENDOR shall establish to enter its appearance and serve its

       5                first pleading electronically in the newly-filed CASEs.

       6          B.    Service Lists

       7                        Within five (5) days of this Order, every counsel for plaintiffs in ASBESTOS

       8                LITIGATION shall submit to the VENDOR a complete and current service list of

       9                counsel of record for each matter in which they represent a plaintiff(s) in ASBESTOS

      10                LITIGATION. Each attorney of record for a party in the ASBESTOS LITIGATION

      11                shall register for electronic service by completing the appropriate VCNDOR

      12                applicatioii within ten (10) days of this Order.

      13                        Within ten (10)'days of the effective transfer of any CASE from a referring

      I4 `              Court into the ASBESTOS LITIGATION, counsel for plaintiff shall submit to the

      15                VENDOR a complete and current service list of all parties and their attorneys of

      16                record. Each attorney of record shall register for electronic service by completing the

      17                appropriate VENDOR application within ten (10) days of service of notice of transfer

      18                of a CASE from a referrilig Court into the ASBESTOS LITIGATION.

      19                        Within fifteen (15) days of the entry of appearance of a new party in the

      20                ASBESTOS LITIGATION, eaeh attorney of record for that party shall register for

      21                electroiiic service by completing the appropriate VENDOR application

      22                        A party seeking to be removed from a service list on any CASE sliall file witli

      23                the Court and serve on all parties a"Request To Be Rcmoved From The Service List."

      24                Ajiy party objecting tq lhe removal of the requesting party must file with the Court and

      25                serve on all parties an objectioii within five (5) couri days. lf no objection is received,

      26                the requesting party shall be removed from the service list by the party initiating the

      27

      28
            I ORDER AifTHORIZING ELECTRON]C SERVICE                                                    Page 6 of I I
1 ri   aCase   2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 66 of 70 Page ID #:89




                 1                    action against the requesting party. Parties may only be removed from a service list by

                 2                    the party initiating the action or by order of the Court.

                 3                            Service list changes will remain the responsibility of the individual parties

                 4                    through their counsel, if any. The VENDOR shall process the chviges requested by

                 5I                   parties, but the VENDOR will not initiate them.

                 6~    6.     L VFtCT. OF Y78E iDF, E-SE12V:iCC.AND TXME FOR SERVICE

                 7            No document transmitted electronically shall be considered as served unless it is accepted by

                 8     the VENDOR. Electronic service shall be complete at the titne of transmission. However, any
                 9) documents transmitted after 5:00 P.M., Pacific Time, will be deemed to have been served on the

                10 following date.
                11            Any period of notice or any right or duty to do any act or make any response within a»y period

                12 or on a date certain after the service of the documerit, which time period or date is prescribed by
                13;    statute or California Rules of Couri, shall be extended after service by electronic transmission by two
                                                                                                                                 I
                14 I court days, but the extension shall not extend the time for filing notice of intention to move for new
                15 trial, notice of intention to move to vacate judgment pursuant to Code of Civil Procedure § 663a, or
                16 notice of appeal (California Rules of Conrt, Rulc 2.251 (f)(2)).
                              In the event that a document is rejected for filing by the Court after VENDOR has posted it on

                17 ~ the website, the party that caused the document to be posted shall promptly notify VENDOR in
                18                                                                                                               0

                191 writing that the document was rejected by the Court for filing. VBNDOR shall cause a permaiient
                20 notation to be placed on the website in conjunction with that document memorializing the fact of
                21 rejection. All parties reserve their rights to object to untimely or otherwise improperly filed and/or
                22 f served documents.
                23 7.         F(3RMAT O.F EiLECTRONI(C°A1 C;Y SERVED DOCUMENTS

                24            A.      l'Iend'eia0; Diseoverv: 5yird Geibcz'al Documents

                25                            All electronically served documents, to the extent practicable, shall be

                26                    formatted in accordance with the applieable rules governing formatting of paper
                   i
                27 ;                  pleadings, and in such other or further forinat as the Court may require. The date and

                28
                      I ORnER AUTHORIZING EI.ECTRONIC SERV]CE                                                     Page 7 of 11
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 67 of 70 Page ID #:90



                             ~—~




       1               time of the hearing or trial in connection with which the document is submitted shall

       2               be designated on thc covcr page of each document. The caption and signature page of

       3               any document served shall contain the name of the attorney and, if applicable, the

       4               name of the law firm representing the party and the name of the party on whose behalf

       5               the document is served.

                               All documents relating to a single motion, pleading or paper shall be                I
       6

       7               electronically served together in a single service transaction. All documents

       8               electronically served shall be identified by: (a) the name of the serving law finn; (b)

       9'              the caption(s) of the CASE(s), including specific CASE number; (c) a brief title of the

      10               document, including the name of the party to whom it is directed; and (d) the identity

                       of the party on whose behalf the document is being served.

                               The document title entered on the VENDOR system shall be substantially the

                       same as the caption on the document. This title is used to allow USERS to quickly

      14               search the VENDOR system and locate specific documents. The title shall be used

      15               for administrative and reference purposes only, but is not determinative for any other

      16               purpose.

      17                       Documents that are required to be redacted per California Rules of Court,

      18               Rule 1.20 shall be served in their unredacted form, but shall be filed with the Court

      19               redacted in accordance with the California Rules of Court. Documents lodged

      20               provisionally under seal, pursuant to California Rules of Court, Rules 2.550, et seq.,

      21               shall be electronically served in a locked formal and shall be so served on the parties

      22               in said CASF,. The redacted versions shall also be served, in unlocked version, on all

      23               parties in said CASE,

      24         B.    Non-Eleetronic Exhibits or Othcr Items

      25                      Lxhibits to declarations or other documents thut are nontext arlicles, real

      26               objeets, or other documents not readily susceptible to electronic service may be

      27

      28
            ORDER AUTHORIZING ELECTRONIC SERVICE                                                    Page 8 of I 1
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 68 of 70 Page ID #:91

                                                                                                                                   i




                                                                                                                                   9


       I                      served in non-electxonic form. A notice of such altemative service shall be served

       2                      electronically.

       3          C.          1'rctof oi`Sei=vice::

       4,                                  Proof of electronic service shall conform to the applicable provisions of the

       5'                     Code of Civil Procedure and the Califomia Rules of Court. The VENDOR's

       6                      transaction receipt may operate as the proof of service so long as it complies

       7                      subst.antially with such provisions. A proof of service page may be attached to the

       8: :                   last page of any electronically served document. Neither a separate caption page nor ..

       9;                     a separate filing of the proof of service is required so long as the proof of service

      10                       page contains a caption referencing the CASE name and action number, is attached :

      11                      as the last page of the electronically served document to which , it refers, and :

      12                       references the VENDOR's transaction receipt.
                                                                                                                               .
                   .... ... . . . . . . :..... .: .   . . ......... . .,. _ . .
      l3' 8.       >SX.GNA7'UItES:~N:E~S~~~D':7):C~CJIVIEN.TS

      14,          Every pleading, document, and instrument electronically served shall be deemed to have

      15 been signed by any Judge, licensed attorney, court official or person authorized to execute proofs of

      16 service if it bears the graphic signature or the typograpliical signature of such person, e.g. "/s/ Adam

      17` Attomey," along with the typed name, address, telephone number, and State Bar of California
      1$ number of a signing attorney. Such graphic or typographical signatures shall be treated as personal

      19 signatures for all purposes imder the California Code of Civil Procedure.

      20           Other than the attorney of record for a party in a CASE, all other filed and/or served

      21 documents requiring a signature uiider penalty ofperjury must be imaged to reflect the handwritten
      22 signature of the declarant to accomplish valid service. Upon request, the filing and/or serving party
      23 shall provide the original of such typographieally signed or imaged documents.
      24           USERS shall retain in their files or in the file of the Court an original dated hard copy witli

      25 hand written signature as required of all electronically served documents. The hard copies shall be
      26 made available for inspection upon reasonable notice.
      27
      28
            II ORDER AUTHORJZJNG ELECTRONJC 5ERVICE                                                            Page 9 of l 1
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 69 of 70 Page ID #:92




          im



       1 9.        NEW PARTIES
                                                                                                                        i
      2            A copy of this Order or reference to the court file where such Order is located shall be

      3    provided to all parties at the time of initial service of the Complaint or at any other such first time a I

      4 new party is brought into an existing action in ASBESTOS LITIGAI;ION.
      5~ 10.       USER.ANDVENDOR'1'ECiFINIGALPROBLEMS

      6            In the event that a USER is temporarily unable to electronically serve due to technical

      7: problems, the USER should promptly seek relief from the Court. The Court shall establish policies
      8    and procedures for USERS to follow when requesting an extension of time due to technical

      9 probiems.
     10            If electronic service does not occur because: (1) of an error in the transmission of the

     11 document to the VENDOR or served party which was unknown to the sending party, (2) of a failure
     12 to process the electronic doeument when reeeived by the VENDOR, (3) a party was erroneously
     13 excluded from the service list, or (4) of other technical problems experienced by tlie VENDOR, the
     14 party or parties affected may be entitled to an extension for any response or t11e period within which
     15 , any right, duty, or other act must be performed, provided the USER demonstrates that s/he attempted

     16 to otherwise timely complete service on a particular day and time.
     17           VENDOR shall provide, in tlie least, telephonic technical service assistance to the Court and

     18 parties in ASBESTOS LITIGATION 24-liours per day, 365-days per year, and shall work diligently
     19 to avoid and promptly resolve any technical difficulties.
     20 11.       PARTIES.NOT REPRESENTED IiY COUNSEL AND NON-PARTIES

     21           Parties not represented by counsel and non-parties are not required to electronically serve

     22 I docunients and may serve documents in accordance with the California Code of Civil Procedure and
     23 other applicable rules.
     24 12.       ELECTR()NIC SERV.IClC- 0I+ ORDERS AND OTI-IER DOCUMENTS BY
     25           TIIE COLTRT
     26           The Court may electronically serve orders and otlier documents efectronically on parties in

     27 the ASBESTOS LITIGATION.
     28
          ORDER AIJTHORIZING ELECTRONIC SERVICE                                                          Page l0 of 1
Case 2:19-cv-04291-JAK-PJW Document 1-1 Filed 05/16/19 Page 70 of 70 Page ID #:93




       1    13.   -()13-JF,4C`I'If37.V `1< O L;SJCR'rir1U OT2i)T+;:13 AND NO'I'ICE OF 012llER
       2          A.      All parties currently in the ASBESTOS LITIGATION shall have ten (] 0) days from

       3                  service of this Order to file objection with the Court. Any party appearing after

       4                 November 14, 2011, shall have ten (] 0) days from their initial appearance to lodge any

       5                  objections to this Order and to seek exemption. A copy of this Order or reference

       6                  thereto shall be served upon any newly appearing party with the initiating pleadings.

       7;                 Exemptions may be granted in the discretion of the Court if it appears that a party

       8                  would suffer undue hardship or significant prejudice.

       9          B.      Counsel for Plaintiff is furlher ordered to serve a copy ofthis Order on parties in eacll

      10'                 CASE within five (5) days of the entry of this Order.

      11
      12 IT IS SO ORDE, RED.

      13
      14 Dated: October -25' 2011
                                                         EMtLIE H. EL[AS
      15,                                                JUDGE OF TIIE LOs ANGELES SiJPERIOR COURT

      16:

      17

      18
      19
      20
      21
      22

      23
      24
      25
      26
      27
      28.
                    _              -_..._...          ~_.._                    .~...._._..._..    _,.,                     _.
            ORDER AUTHORIZING ELECTRONIC SERVICE                                                         Page 1 I of 1 1
